Exhibit 10.1

 

VENATOR MATERIALS

2017 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JUNE 18, 2020)

 

SECTION 1. Purpose of the Plan.

 

The Venator Materials 2017 Stock Incentive Plan, as amended from time to time
(the “Plan”), is intended to promote the interests of Venator Materials PLC, a
public company limited by shares and incorporated under the laws of England and
Wales (the “Company”), by encouraging Employees, Consultants and Directors to
acquire or increase their equity interest in the Company and to provide a means
whereby they may develop a sense of proprietorship and personal involvement in
the development and financial success of the Company, and to encourage them to
remain with and devote their best efforts to the business of the Company,
thereby advancing the interests of the Company and its stockholders. The Plan is
also contemplated to enhance the ability of the Company and its Subsidiaries to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company.

 

The Plan (disregarding the Annex) is intended to satisfy the definition of
“employees share scheme” for the purpose of section 1166 of the Companies Act;
provided, however, that Annex A under which Consultants and Directors are
eligible to benefit is not intended to satisfy the definition of an “employees
share scheme” for the purpose of section 1166 of the Companies Act. Annex A
shall be considered a part of the Plan for all purposes except to the extent
required to ensure the Plan satisfies the foregoing requirement.

 

SECTION 2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” shall mean an Option, Restricted Stock Award, Performance Award, Phantom
Share, SAR, Bonus Stock Award, Dividend Equivalent, Substitute Award, or Other
Stock-Based Award.

 

“Award Agreement” shall mean any written or electronic agreement, contract,
instrument, or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant and shall also include any other
written instrument (including any employment, severance, change of control or
similar agreement or arrangement) that establishes any terms, conditions,
restrictions and/or limitations applicable to Awards in addition to those
established by this Plan and by the Committee’s exercise of its administrative
powers, including any such instrument entered into prior to or following the
Effective Date.

 

“Board” shall mean the Board of Directors of the Company.

 

“Bonus Stock” shall mean Ordinary Shares granted as a bonus pursuant to
Section 6(f) hereof.

 

“Change of Control” shall mean: (a) with respect to an Award that is subject to
section 409A of the Code, the occurrence of any event which constitutes a change
of control under section 409A of the Code, including any regulations promulgated
pursuant thereto; and (b) with respect to any other Award, the occurrence of any
of the following events: (i) the acquisition by any “person,” as such term is
used in sections 13(d) and 14(d) of the Exchange Act, other than the Company, an
Affiliate of the Company or a Company employee benefit plan, of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; or (ii) the consummation of a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which Persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
20% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities in substantially the same proportions as their ownership
immediately prior to such event; or (iii) the sale or disposition by the Company
of all or substantially all the Company’s assets (other than any such sale or
disposition involving solely the Company and one or more Persons that are
“affiliates” of the Company (within the meaning of Rule 12b-2 under the Exchange
Act)); or (iv) a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors; or (v) the
approval by the Board or the stockholders of the Company of a complete or
substantially complete liquidation or dissolution of the Company; or (c) with
respect to all Awards: (i) a court-sanctioned compromise or arrangement between
the Company and its shareholders under section 899 of the U.K. Companies Act
2006, resulting in a change of Control of the Company; (ii) the obtaining by any
Person (or group of Persons acting in concert) of Control of the Company as the
result of making a general offer to (A) acquire all of the issued Ordinary Share
capital of the Company, which is made on a condition that, if it is satisfied,
such acquiring Person or Persons, as applicable, will have Control of the
Company or (B) acquire all of the shares in the Company which are of the same
class as the Ordinary Shares; (iii) any Person (or group of Persons acting in
concert) becoming bound or entitled under Sections 979 to 982 or Sections 983 to
985 of the Companies Act 2006 (or similar law of another jurisdiction) to
acquire shares of the same class as the Ordinary Shares.

 



1

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 

“Committee” shall mean the Board or any committee of the Board designated, from
time to time, by the Board to act as the Committee under the Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist solely of two or more directors, each of whom shall be a Qualified
Member.

 

“Companies Act” shall mean the U.K. Companies Act of 2006, as amended.

 

“Consultant” shall mean any individual who is not an Employee or a Director and
who provides consulting, advisory or other similar services to the Company or a
Subsidiary.

 

“Control” shall have the same meaning as in section 995 of the U.K. Income Tax
Act 2007.

 

“Director” shall mean any member of the Board who is not an Employee.

 

“Dividend Equivalent” shall mean a right, granted to an Employee under
Section 6(g) hereof, to receive cash, Ordinary Shares, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Ordinary Shares, or other periodic payments.

 

“Employee” shall mean any employee (whether or not also an officer) of the
Company or a Subsidiary (having, for this purpose, the meaning given to it in
Section 1159 of the Companies Act).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder.

 

“Fair Market Value” shall mean, as of any applicable date, the closing sales
price for a Share on the New York Stock Exchange (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the last preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate, including in accordance with the Non-Qualified Deferred
Compensation Rules. In the event the Ordinary Shares are not publicly traded at
the time a determination of its Fair Market Value is required to be made
hereunder, the determination of Fair Market Value shall be made in good faith by
the Committee, taking into account all factors the Committee deems appropriate,
including without limitation the Non-Qualified Deferred Compensation Rules.

 

“Incentive Stock Option” or “ISO” shall mean an Option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under section 422 of the Code or any successor provision thereto.

 

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date, or (B) are elected, or nominated for election,
thereafter to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but “Incumbent
Director” shall not include an individual whose election or nomination is in
connection with (i) an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board or (ii) a plan or agreement to replace a majority of
the then Incumbent Directors.

 

“Non-Employee Stock Incentive Plan” shall mean Annex A to the Plan, as amended
from time to time.

 

“Non-Qualified Deferred Compensation Rules” shall mean the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Non-Qualified Stock Option” or “NQO” shall mean an Option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

“Option” shall mean an option entitling the holder to acquire Shares upon
payment of the exercise price. Incentive Stock Options and Non-Qualified Stock
Options may be granted under the Plan.

 

“Other Stock-Based Award” shall mean an Award granted under Section 6(i) of the
Plan.

 

“Participant” shall mean any Employee who was granted an Award under the Plan
that remains outstanding.

 

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

 



2

 

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

“Personal Data” shall mean any personal information that could identify a
Participant, including but not limited to, the Participant’s name, date of
birth, home address, contact details (including any telephone number and e-mail
address), National Insurance number (or equivalent), Awards under the Plan or
awards under any other employee share scheme operated by the Company and any
data collected as part of any documents the Participant completes when
participating in the Plan.

 

“Phantom Shares” shall mean the right to receive Shares or cash equal to the
Fair Market Value of such Shares, or any combination thereof, as determined by
the Committee, at the end of a specified deferral period (which may or may not
be coterminous with the Restricted Period of the Award), which is granted
pursuant to Section 6(d) of the Plan.

 

“Qualified Member” shall mean a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and otherwise meets the
requirements under applicable law and the stock exchange on which the Ordinary
Shares are then traded.

 

“Restatement Effective Date” shall mean the date the Plan shall become effective
and shall be coincident with the approval of the Plan at the 2020 Annual General
Meeting of Shareholders scheduled to take place on June 18, 2020.

 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

 

“SAR” shall mean a stock appreciation right granted under Section 6(e) of the
Plan that entitles the holder to receive the excess of the Fair Market Value of
a Share on the relevant date over the exercise price of such SAR, with the
excess paid in cash and/or in Shares in the discretion of the Committee, subject
to the limitation on cash payments in Section 4(d).

 

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

 

“Shares” or “Ordinary Shares” shall mean the ordinary shares in the capital of
the Company, $0.001 par value per share.

 

“Subsidiary” shall mean, except as where noted otherwise herein, any entity
(whether a corporation, partnership, joint venture, limited liability company or
other entity) in which the Company owns a majority of the voting power of the
entity directly or indirectly, and any other entity in which the Company has an
economic interest that is designated by the Committee as a Subsidiary for
purposes of the Plan, except (i) with respect to the grant of an ISO, in which
case the term Subsidiary shall mean any “subsidiary corporation” of the Company
as defined in section 424 of the Code, or (ii) in the case of Options or SARs
that are intended to comply with Treasury regulation 1.409A-1(b)(5)(i), in which
case the term Subsidiary shall mean an entity in a chain of entities in which
each entity has a “controlling interest” in another entity in the chain,
starting with the Company.

 

“Substitute Award” shall mean an Award granted pursuant to Section 6(h) of the
Plan.

 

“U.K. Participant” shall mean a Participant the grant of an Award to whom or the
exercise of an Award by whom is subject to taxation in the United Kingdom.

 

“U.S. Participant” shall mean a Participant the grant of an Award to whom or the
exercise of an Award by whom is subject to taxation in the United States.

 

SECTION 3. Administration.

 

(a) General. The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (viii) amend any
Award under the Plan as provided in Section 7(b) hereof; and (ix) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company and any
of its Affiliates and Subsidiaries, any Participant, any holder or beneficiary
of any Award, any stockholder and any other Person. The Committee may, subject
to any applicable law, regulatory, securities exchange or other similar
restrictions, delegate to one or more officers of the Company the authority to
grant Awards to Employees who are not, and whose family members are not, subject
to section 16(b) of the Exchange Act (for this purpose “family members” include
the brothers or sisters (whether by whole or half blood), spouse, ancestors, or
lineal descendants of the Employee, and any spouse of any of the foregoing). The
Committee may impose such limitations and restrictions, in addition to any
required limitations or restrictions, as the Committee may determine in its sole
discretion. Any Award granted pursuant to such a delegation shall be subject to
all of the provisions of the Plan concerning such Award. Should any Awards made
under the Plan prior to November 2, 2017 be intended to continue to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code prior to its repeal pursuant to the transition relief rules in the Tax
Cuts and Jobs Act of 2017 (the “TCJA”) (“162(m) Awards”), then all such
determinations regarding such Awards will be made solely by a Committee
comprised solely of two of more “outside directors” within the meaning of
Section 162(m) of the Code.

 



3

 

 

(b) Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of the
Plan to the contrary, to comply with applicable laws in countries other than the
United States in which the Company or any of its Affiliates or Subsidiaries
operates or has employees, directors or other service providers from time to
time, or to ensure that the Company complies with any applicable requirements of
foreign securities exchanges, the Committee, in its sole discretion, shall have
the power and authority to: (i) determine which of the Company’s Affiliates or
Subsidiaries shall be covered by the Plan; (ii) determine which Eligible Persons
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Award granted to Eligible Persons outside the
United States to comply with applicable foreign laws or listing requirements of
any foreign exchange; (iv) establish sub-plans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable (any such sub-plans and/or modifications shall be attached to the Plan
as appendices), provided, however, that no such sub-plans and/or modifications
shall increase the share limitations contained in Section 4(a) below without the
approval of the Company’s shareholders (to the extent required by applicable law
and listing requirements); and (v) take any action, before or after an Award is
granted, that it deems advisable to comply with any applicable governmental
regulatory exemptions or approval or listing requirements of any such foreign
securities exchange. For purposes of the Plan, all references to foreign laws,
rules, regulations or taxes shall be references to the laws, rules, regulations
and taxes of any applicable jurisdiction other than the United States or a
political subdivision thereof.

 

(c) Provisions Applicable to Section 162(m) Participants. Notwithstanding any
other provision of the Plan or any Award, each 162(m) Award (and each Award
which was otherwise not subject to the deduction limitation of Section 162(m) of
the Code) shall be subject to any additional limitations as the Committee
determines necessary for such 162(m) Award to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code prior to its
repeal (or to be so exempt) pursuant to the transition relief rules in the TCJA,
and to the extent any of the provisions of the Plan or any Award (or any
amendments hereto pursuant to this amendment and restatement of the Plan) would
cause any 162(m) Awards to fail to so qualify or other Awards to be so exempt,
any such provisions shall not apply to such Awards to the extent necessary to
ensure the continued qualification or exemption of such Awards. To the extent
permitted by applicable law, the Plan and any such Awards shall be deemed
amended to the extent necessary to conform to such requirements.

 

SECTION 4. Shares Available for Awards.

 

(a) Shares Available. Subject to adjustment as provided in Section 4(c) hereof,
the number of Shares that may be issued with respect to Awards under the Plan
and the Non-Employee Stock Incentive Plan shall be 17,750,000 Ordinary Shares.
To the extent an Award has been or is settled with the delivery of Shares, such
Shares shall not be available for issuance under future Awards under the Plan
and the Non-Employee Stock Incentive Plan. If an Award is surrendered,
exchanged, forfeited, settled in cash or otherwise lapses, expires, terminates
or is canceled without the actual delivery of Shares, including (i) Shares
forfeited with respect to Restricted Stock that are not acquired into the
Company’s treasury shares or are cancelled, (ii) Shares repurchased by the
Company in accordance with Section 6(b) hereof or the Non-Employee Stock
Incentive Plan at the same price paid by the Participant; or (iii) the number of
Shares withheld or surrendered in payment of any exercise or purchase price of
an Award or taxes relating to Awards, then the Shares covered by such Award, to
the extent of such surrender, exchange, forfeiture, expiration, lapse,
termination, cancellation or payment in cash, shall again be Shares that may be
issued with respect to Awards granted under the Plan and the Non-Employee Stock
Incentive Plan. Notwithstanding anything in this Section 4(a) to the contrary,
the number of Shares that may be issued or transferred pursuant to ISOs under
the Plan shall not exceed an aggregate of 17,750,000 Ordinary Shares.

 

(b) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may, to the extent permitted by the laws of England and Wales, consist
in whole or in part of authorized and unissued Shares, treasury shares or shares
acquired by or gifted to the trustees of an employee benefit trust established
in connection with the Plan and the Non-Employee Stock Incentive Plan.

 



4

 

 

(c) Anti-dilution Adjustments. With respect to any “equity restructuring” event
(such as a stock dividend, stock split, reverse stock split or similar event
with respect to Shares) that could result in an additional compensation expense
to the Company pursuant to the provisions of the Financial Accounting Standards
Board, Accounting Standards Codification, Topic 718—Stock Compensation, as the
same may be amended or superseded from time to time (“ASC Topic 718”), if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Shares (or other
securities or property) covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event. With respect to any
other similar event that would not result in an ASC Topic 718 accounting charge
if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate with respect to such other event.
In the event the Committee makes any adjustment pursuant to the foregoing
provisions of this Section 4(c), the Committee shall make a corresponding and
proportionate adjustment to the maximum number and the type of Shares (or other
securities or property) with respect to which Awards may be granted under the
Plan and the Non-Employee Stock Incentive Plan after such event as provided in
Section 4(a) and the individual participant annual grant limits with respect to
Awards (other than dollar-denominated Awards) as provided in Section 4(d)
hereof. Any such adjustments pursuant to this Section 4(c) shall be evidenced by
written addendums to the Plan, the Non-Employee Stock Incentive Plan and Award
Agreements prepared by the Company and, with respect to Options, shall be in
accordance with the Treasury regulations concerning Incentive Stock Options.

 

(d) Individual Participant Limits. Subject to adjustment as provided in
Section 4(c), the maximum number of Share-denominated Awards that may be granted
under the Plan and the Non-Employee Stock Incentive Plan to any individual
during any calendar year during any part of which this Plan is in effect shall
not relate to more than 3,000,000 Ordinary Shares. The maximum amount of
dollar-denominated Awards that may be granted to any individual during any
calendar year may not exceed $15,000,000.

 

SECTION 5. Eligibility.

 

Any Employee shall be eligible to be designated a Participant by the Committee.
Awards may also be granted under an Annex or sub-plan to the Plan. Directors and
Consultants are not eligible to be granted Awards under the main rules of the
Plan, and shall only be eligible to participate in Awards granted under Annex A
to the Plan.

 

SECTION 6. Awards.

 

(a) Options. Subject to the provisions of the Plan, the Committee shall have the
authority to determine Employees to whom Options shall be granted, the number of
Shares to be covered by each Option, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Option, including
the applicable Restricted Period and/or performance objectives, if any, and the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.

 

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee at the time the Option is granted;
provided, however, that except with respect to a Substitute Award, the exercise
price shall not be less than the Fair Market Value per Share on the effective
date of such grant, and provided, further, however, that the exercise price of
any Option, including a Substitute Award, shall not be lower than the par value
per Share on the effective date of such grant.

 

(ii) Time and Method of Exercise. The Committee shall determine and provide in
the Award Agreement the time or times at which an Option may be exercised in
whole or in part, and the method or methods by which, and the form or forms
(which may include, without limitation, cash, check acceptable to the Company,
Shares already-owned by the Participant, a “cashless-broker” exercise (through
procedures approved by the Company), other securities or other property, a note
(to the extent permitted by applicable law), a withholding or “netting” of
Shares from the Option if it is not an Incentive Stock Option, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which payment of the exercise price with respect
thereto may be made or deemed to have been made. An Option may not be exercised
on or after the earliest of the following to take place:

 

(A)       the date falling 10 years following grant;

 

(B)       the expiry of the period of six months following a Change of Control
falling within paragraphs (c)(i) or (c)(ii) of its definition; and

 

(C)       the expiry of the period during which any Person (or groups of Persons
acting in concert) is bound or entitled under Sections 979 to 982 or
Sections 983 to 985 of the Companies Act 2006 (or similar law of another
jurisdiction) to acquire shares of the same class as the Ordinary Shares.

 



5

 

 

(iii) Incentive Stock Options. No Incentive Stock Option may be granted unless
or until the requirements of Section 422(b)(i) of the Code has been met. An
Incentive Stock Option may be granted only to an Employee who is an employee of
the Company or any parent or subsidiary corporation (as defined in section 424
of the Code) at the time the Option is granted and must be granted within
10 years from the date the Plan was approved by the Board or the stockholders of
the Company, whichever is earlier. To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Ordinary Shares with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, or such Options fail to constitute Incentive Stock Options for
any reason, such purported Incentive Stock Options shall be treated as
Non-Qualified Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations and other administrative
pronouncements, which of a Participant’s purported Incentive Stock Options do
not constitute Incentive Stock Options and shall notify the Participant of such
determination as soon as reasonably practicable after such determination. No
Incentive Stock Option shall be granted to an individual if, at the time the
Option is granted, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
parent or subsidiary corporation, within the meaning of section 422(b)(6) of the
Code, unless (i) at the time such Option is granted the option price is at least
110% of the Fair Market Value of the Ordinary Shares subject to the Option and
(ii) such Option by its terms is not exercisable after the expiration of five
years from the date of grant. An Incentive Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Participant’s lifetime only by such Participant
or the Participant’s guardian or legal representative. The terms of any
Incentive Stock Option granted under the Plan shall comply and be interpreted
consistently in all respects with the provisions of section 422 of the Code, or
any successor provision, and any regulations promulgated thereunder.

 

(iv) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries, whether voluntary or involuntary (and including without limitation
termination on account of death, disability, or retirement), all such
Participant’s Options as to which the Restricted Period has not elapsed as of
the date of termination shall be forfeited, and all such Participant’s Options
as to which the Restricted Period has elapsed as of the date of termination
shall remain exercisable for the period of time set forth in the Award
Agreement, after which time any such Options which remain unexercised shall be
forfeited. However, the Committee may, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to a Participant’s Options.

 

(b) Restricted Stock. The Committee shall have the authority to grant Awards of
Restricted Stock to Employees upon such terms and conditions as the Committee
may determine, including any provision that is required by Section 6(j)(vi) of
this Plan.

 

(i) Terms and Conditions. Each Restricted Stock Award shall be subject to the
fulfillment during the Restricted Period of such conditions, including
performance objectives, if any, as the Committee may specify at the date of
grant, which conditions may lapse separately or in combination at such times,
under such circumstances, in such installments or otherwise, as the Committee
may determine. During the Restricted Period, the Participant shall have such
rights of ownership in or with respect to the Restricted Stock as set forth in
the Award Agreement, subject to Section 6(b)(ii) below concerning dividends.

 

(ii) Dividends. Unless otherwise specified in the applicable Award Agreement,
dividends and distributions made with respect to a share of Restricted Stock
shall be held by the Company in a bookkeeping account for the Participant
(credited either as cash (without interest) or as Phantom Shares). Dividends and
distributions with respect to an award subject to vesting or forfeiture
restrictions shall be subject to the same vesting and forfeiture restrictions as
the share of Restricted Stock with respect to which such dividends and
distributions are made.

 

(iii) Registration. Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.

 

(iv) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during an applicable Restricted Period, all Restricted Stock
subject to such Restricted Period shall (at the direction of the Committee) be
transferred by the Participant to the company or to a person nominated by the
Company, in either case, at a cash price per share equal to the price paid by
the Participant for such Restricted Stock or such other amount as may be
specified in the applicable Award Agreement. Notwithstanding the foregoing, the
Committee may, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining forfeiture and other
restrictions with respect to such Participant’s Restricted Stock.

 

(v) Transfer Restrictions. During the Restricted Period, Restricted Stock will
be subject to such limitations on transfer as necessary to comply with
section 83 of the Code if section 83 is applicable to such award and the
Participant is a U.S. Participant.

 



6

 

 

(c) Performance Awards. The Committee shall have the authority to determine the
Employees who shall receive a Performance Award, pursuant to which the right of
such individual to receive a grant, or to exercise or receive settlement, of any
Award available under this Plan, and the timing thereof, may be subject to
performance objectives as specified by the Committee. In addition, a Performance
Award may be denominated as a cash amount at the time of grant and confer on the
Participant the right to receive payment upon the achievement of such
performance objectives during such Restricted Periods as the Committee shall
establish with respect to the Award.

 

(i) Terms and Conditions. Subject to the terms of the Plan (including, without
limitation, Section 6(j)(vi) of the Plan) and any applicable Award Agreement,
the Committee shall determine the performance objectives to be achieved during
the applicable Restricted Period, the length of the Restricted Period, the
number of Shares or the amount of cash subject to any Performance Award and the
amount of any payment to be made upon achievement of the performance objectives
applicable to any Performance Award.

 

(ii) Payment of Performance Awards. Performance Awards are earned as of the date
the Committee determines the applicable performance objectives have been
satisfied. Performance Awards may be paid (in cash and/or in Shares, in the sole
discretion of the Committee) in a lump sum or in installments promptly as of or
following the date the Committee determines the applicable performance
objectives have been satisfied, in accordance with procedures established by the
Committee with respect to such Award. The Committee may exercise its discretion
to reduce or increase the amounts payable under any Performance Awards.

 

(iii) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during the applicable Restricted Period, whether voluntary or
involuntary (and including without limitation termination on account of death,
disability, or retirement), all Performance Awards shall be forfeited by the
Participant. However, the Committee may, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to such Participant’s Performance Award.

 

(d) Phantom Shares. The Committee shall have the authority to grant Awards of
Phantom Shares to Employees upon such terms and conditions as the Committee may
determine, including any provision that is required by Section 6(j)(vi) of this
Plan.

 

(i) Terms and Conditions. Each Phantom Share Award shall constitute an agreement
by the Company to issue or transfer a specified number of Shares or pay an
amount of cash equal to the Fair Market Value of a specified number of Shares,
or a combination thereof, to the Participant in the future, subject to the
fulfillment during the Restricted Period of such conditions, including
performance objectives, if any, as the Committee may specify at the date of
grant. The Participant shall not have any rights of ownership in or with respect
to the Phantom Shares. Phantom Shares shall be earned upon the lapse of the
Restricted Period and shall be settled upon expiration of a specified deferral
period (which may or may not be coterminous with the Restricted Period). The
Committee shall cause the corresponding number of Shares to be issued or
transferred, or shall cause the corresponding amount to be paid promptly
thereafter. The Company may also grant Phantom Share Awards in the form of
“restricted stock unit” awards.

 

(ii) Dividend Equivalents. Unless otherwise specified in the applicable Award
Agreement, with respect to a Phantom Share, the economic equivalent of all
dividends and other distributions paid on a Share during the Restricted Period
shall be credited by the Company in a cash bookkeeping account (without
interest) or in additional Phantom Shares. Dividends and distributions with
respect to an award subject to vesting or forfeiture restrictions shall be
subject to the same vesting and forfeiture restrictions as the related Phantom
Share with respect to which such dividends and distributions are made.

 

(iii) Forfeiture. Unless otherwise provided in an applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during the applicable Restricted Period, all Phantom Shares subject
to such Restricted Period shall be forfeited by the Participant. Notwithstanding
the foregoing, the Committee may, when it finds that a waiver would be in the
best interests of the Company, waive in whole or in part any or all remaining
forfeiture and other restrictions with respect to such Participant’s Phantom
Shares.

 

(e) SARs. The Committee shall have the authority to determine the Employees to
whom SARs shall be granted, the number of SARs to be granted, the exercise price
and the conditions and limitations applicable to the exercise of the SAR,
including the applicable Restricted Period and/or performance objectives, if
any, and the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan (including Section 6(j)(vi) of the Plan). SARs may be
granted in tandem with or separately from an Option.

 

(i) Exercise Price. The exercise price per SAR shall be determined by the
Committee at the time the SAR is granted, but, except with respect to a
Substitute Award, shall not be less than the Fair Market Value per Share on the
effective date of such grant.

 

(ii) Time of Exercise. The Committee shall determine and provide in the Award
Agreement the time or times at which an SAR may be exercised in whole or in
part. The maximum term for an SAR shall be 10 years.

 

(iii) Method of Payment. Unless provided in the Award Agreement, the Committee
shall determine, in its discretion, whether the SAR shall be paid in cash,
shares of Ordinary Shares or a combination thereof.

 



7

 

 

(iv) Forfeiture. Unless otherwise provided in an applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries, whether voluntary or involuntary (and including without limitation
termination on account of death, disability, or retirement), all such
Participant’s SARs as to which the Restricted Period has not elapsed as of the
date of termination shall be forfeited, and all such Participant’s SARs as to
which the Restricted Period has elapsed as of the date of termination shall
remain exercisable for the period of time set forth in the Award Agreement,
after which time any such SARs which remain unexercised shall be forfeited.
However, the Committee may, when it finds that a waiver would be in the best
interests of the Company, waive in whole or in part any or all remaining
restrictions with respect to a Participant’s SARs.

 

(f) Bonus Stock. The Committee is authorized to grant Ordinary Shares as a
bonus, or to grant Ordinary Shares or other Awards in lieu of obligations to pay
cash or deliver other property under this Plan or under other plans or
compensatory arrangements, provided that, in the case of Participants subject to
section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Bonus Stock or other Awards are exempt from liability under section 16(b) of
the Exchange Act. Bonus Stock or other Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee, including
Section 6(j)(vi) of the Plan. In the case of any grant of Ordinary Shares to an
officer of the Company or any of its Subsidiaries in lieu of salary or other
cash compensation, the number of shares granted in place of such compensation
shall be reasonable, as determined by the Committee.

 

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents entitling the Participant to receive cash, Ordinary Shares, other
Awards, or other property equal in value to dividends paid with respect to a
specified number of shares of Ordinary Shares, or other periodic payments.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (but shall not be granted in respect of Options or Stock
Appreciation Rights). The Committee may provide that Dividend Equivalents shall
be paid or distributed when accrued or shall be deemed to have been reinvested
in additional Ordinary Shares, Awards, or other investment vehicles, and subject
to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. Notwithstanding the forgoing, Dividend Equivalents with
respect to an Award subject to vesting conditions shall only be paid to the
Participant to the extent that the vesting conditions are subsequently
satisfied.

 

(h) Substitute Awards. Awards may be granted under the Plan in substitution of
similar awards held by individuals who become Employees as a result of a merger,
consolidation or acquisition by the Company or a Subsidiary of another entity or
the assets of another entity. Such Substitute Awards, if an Option or SAR, may
have an exercise price less than the Fair Market Value of a Share on the date of
such substitution, to the extent necessary to preserve the value of the award,
and will become exercisable upon the lapse of the Restricted Period. Such
Substitute Awards, if Restricted Stock or Phantom Shares, shall be earned by the
Participant, and promptly issued, transferred, or paid, upon the lapse of the
Restricted Period or other specified deferral period.

 

(i) Other Stock-Based Award. The Committee may also grant to Employees an Other
Stock-Based Award, which shall consist of a right which is an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares as is deemed by the Committee to be consistent with the
purposes of the Plan, which may include convertible or exchangeable debt
securities, other rights convertible or exchangeable into Ordinary Shares,
purchase rights for Ordinary Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the
Committee, and Awards valued by reference to the book value of Ordinary Shares
or the value of securities of or the performance of specified Subsidiaries of
the Company. Subject to the terms of the Plan, the Committee shall determine the
terms and conditions, including any vesting terms and/or performance objectives,
of any such Other Stock-Based Award. Cash awards, as an element of or
supplemental to any other Award under this Plan, may also be granted pursuant to
this Section 6(i).

 

(j) General.

 

(i) Award Agreements. An Award Agreement may be delivered to each Participant to
whom an Award is granted. The terms of the Award Agreement shall be as
determined by the Committee, so long as they are consistent with the Plan.

 

(ii) Awards May Be Granted Separately or Together. Subject to Section 7(a)
hereof, Awards may, in the discretion of the Committee, be granted either alone
or in addition to, or in tandem with, or in substitution or exchange for, any
other Award granted under the Plan or any award granted under any other plan of
the Company or any Subsidiary. Such additional, tandem and substitute or
exchanged Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.

 

(iii) Limits on Transfer of Awards.

 

(A)       Except as provided in paragraph (C) below, each Award, and each right
under any Award, shall be exercisable only by the Participant during the
Participant’s lifetime, or if permissible under applicable law, by the
Participant’s guardian or legal representative as determined by the Committee.

 



8

 

 

(B)       Except as provided in paragraph (C) below or in a qualified domestic
relations order, no Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant in any manner (whether for value or other consideration) other than
by will or by the laws of descent and distribution, and any such purported
prohibited assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary.

 

(C)       To the extent specifically approved in writing by the Committee, an
Award (other than an Incentive Stock Option) may be transferred to immediate
family members or related family trusts, limited partnerships or similar family
entities on such terms and conditions as the Committee may establish or approve.

 

(iv) Terms of Awards, Minimum Vesting. The term of each Award shall be for such
period as may be determined by the Committee, provided the term of an Option and
SAR shall be limited as provided in Sections 6(a)(ii) hereof and (iii) and
Section 6(e)(ii) hereof, respectively. The minimum vesting or forfeiture
restriction period with respect to Awards that are Options, SARs or other Awards
for which a Participant pays (or the value or amount payable under the Award is
reduced by) an amount equal to or exceeding the Fair Market Value of the Stock
determined as of the date of grant shall be one year, provided that, the
Committee shall have the authority to provide that such minimum vesting
restrictions may lapse or be waived upon a Change in Control and in the event of
a Participant’s termination of employment or service or death or disability;
provided, that the foregoing one-year minimum vesting or forfeiture restriction
period shall not apply to the grant of any such Awards with respect to an
aggregate number of Shares that does not exceed 5% of the total share pool
specified in Section 4(a)(1) hereof and (b).

 

(v) Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(vi) Consideration for Awards. Awards may be granted for no cash consideration
or for such consideration as the Committee determines, including, without
limitation, such minimal cash consideration as may be required by applicable law
or regulation. In the event that the Committee determines that an applicable law
or regulation requires a Participant to provide consideration to the Company in
connection with the grant, vesting or settlement of an Award, the Award
Agreement shall set forth the terms and conditions of such consideration
required of the Participant, which shall not be greater than the par value per
Share underlying the Award. Such consideration shall be paid by the Participant
in cash, or the Company may deduct the applicable amount from other cash
compensation owed to the Participant.

 

(vii) Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, Shares, other securities,
other Awards or other property, withholding of Shares, cashless exercise with
simultaneous sale, or any combination thereof, provided that the combined value,
as determined by the Committee, of all cash and cash equivalents and the Fair
Market Value of any such Shares or other property so tendered to the Company, as
of the date of such tender, is at least equal to the full amount required to be
paid pursuant to the Plan or the applicable Award Agreement to the Company.

 

(viii) Performance Criteria. The Committee may establish performance goals
applicable to Awards. Such criteria may include, but are not limited to, one or
more of the following: (A) earnings per share; (B) revenues; (C) cash flow;
(D) cash flow returns; (E) free cash flow; (F) operating cash flow; (G) net cash
flow; (H) working capital; (I) return on net assets; (J) return on assets;
(K) return on investment; (L) return on capital; (M) return on equity;
(N) economic value added; (O) gross margin; (P) contribution margin;
(Q) operating margin; (R) net income; (S) pretax earnings; (T) pretax earnings
before interest, depreciation and amortization (“EBITDA”); (U) pretax earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (V) operating income; (W) total stockholder return; (X) Share
price; (Y) book value; (Z) enterprise value; (AA) debt reduction; (BB) costs or
expenses; (CC) objective safety measures (including recordable incident rates
and lost time incident rates); (DD) objective environmental measures (including
gas releases); (EE) sales; (FF) market share; (GG) objective productivity
measures; (HH) revenue or earnings per employee; (II) objective measures related
to implementation or completion of significant projects or processes; (JJ)
significant and objective strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; and (KK) significant and objective individual criteria,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long-term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporation transactions. Such goals
(other than stock price and earnings per share) may be expressed in terms of the
Company, a Subsidiary, a parent, department, division, business unit, or
product, as determined by the Committee, and may be absolute, relative to one or
more other companies, or relative to one or more indexes. A performance goal
need not be based upon an increase or positive result under a business criterion
and may, for example, be based upon limiting economic losses or maintaining the
status quo. Which factor or factors to be used with respect to any grant, and
the weight to be accorded thereto if more than one factor is used, shall be
determined by the Committee, in its sole discretion, at the time of grant. The
Committee may, in its sole discretion, (A) appropriately adjust any evaluation
of performance under a performance goal to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle, all as determined in accordance with applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements; and (B) appropriately adjust any evaluation of performance under a
performance goal to exclude any of the following that occurs during the
applicable performance period: (1) asset write-downs, (2) litigation, claims,
judgments or settlements, (3) the effect of changes in tax law or other such
laws or provisions affecting reported results, (4) accruals for reorganization
and restructuring programs, or (5) accruals of any amounts for payment under
this Plan or any other compensation arrangement maintained by the Company.

 



9

 

 

(ix) Change of Control. Unless otherwise provided for in an Award Agreement and
subject to Section 6(j)(x) below, upon a Change of Control, all then-outstanding
Awards shall vest in accordance with Section 6(j)(ix)(A) below, except to the
extent that another Award meeting the requirements of Section 6(j)(ix)(B) hereof
(a “Replacement Award”) is provided to the Participant to replace such Award
(the “Replaced Award”).

 

(A) Change of Control Vesting. Upon a Change of Control, a Participant’s
then-outstanding Awards that are not vested and (1) as to which vesting depends
solely on the satisfaction of a service obligation by the Participant to the
Company or any Subsidiary shall become fully vested; or (2) as to which vesting
depends upon the satisfaction of one or more performance objectives shall
immediately vest and all performance objectives shall be calculated based on
either, as determined by the Committee in its sole discretion, (a) actual
performance against the stated performance objectives as of the date of the
Change of Control or (b) deemed target performance pro-rated based on the number
of days elapsed in the applicable performance period until the date of the
Change of Control.

 

(B) Replacement Awards. An Award shall meet the conditions of this
Section 6(j)(ix)(B) (and hence qualify as a Replacement Award) if: (1) it is of
the same type as the Replaced Award (or, it is of a different type than the
Replaced Award, provided that the Committee, as constituted immediately prior to
the Change of Control, finds such type acceptable); (2) it has an intrinsic
value at least equal to the value of the Replaced Award; (3) it relates to
publicly traded equity securities of the Company or its successor in the Change
of Control or another entity that is affiliated with the Company or its
successor following the Change of Control; (4) its terms and conditions comply
with the terms of this Section 6(j)(ix)(B) set forth below; and (5) its other
terms and conditions are not less favorable to the Participant than the terms
and conditions of the Replaced Award (including the provisions that would apply
in the event of a subsequent Change of Control). Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the preceding sentence are satisfied.
The determination of whether the conditions of this Section 6(j)(ix)(B) are
satisfied shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion. Without limiting the generality of
the foregoing, the Committee may determine the value of Awards and Replacement
Awards that are stock options or stock appreciation rights by reference to
either their intrinsic value or their fair value. Upon an involuntary
termination of service of a Participant occurring at any time following the
Change of Control, other than for cause, all Replacement Awards held by the
Participant (a) as to which vesting depends solely on the satisfaction of a
service obligation by the Participant to the Company or any Subsidiary shall
become fully vested; or (b) as to which vesting depends upon the satisfaction of
one or more performance objectives shall immediately vest and all performance
objectives shall be calculated based on either, as determined by the Committee
in its sole discretion, (i) actual performance against the stated performance
objectives as of the date of the Change of Control or (ii) deemed target
performance pro-rated based on the number of days elapsed in the applicable
performance period until the date of the Change of Control.

 

(x) Unusual Transactions or Events. In the event of any distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, reorganization, merger, spin-off, combination, repurchase, or
exchange of Shares or other securities of the Company, or other corporate
transaction or event or any unusual or nonrecurring transactions or events
(including without limitation a Change of Control) affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, and whenever the Committee determines that action is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan and the Non-Employee Stock
Incentive Plan or with respect to any Award under the Plan and the Non-Employee
Stock Incentive Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles, the Committee, in its
sole discretion and on such terms and conditions as it deems appropriate, may
take any one or more of the following actions (unless the discretion to take
such action would cause a 162(m) Award to not qualify as “performance-based
compensation” under section 162(m) of the Code if intended to so qualify):

 



10

 

 

(A)       To provide for either (i) the termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
such transaction or event the Committee determines in good faith that no amount
would have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property of
substantially equivalent value selected by the Committee in its sole discretion;

 

(B)       To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(C)       To make adjustments in the number and type of shares of Ordinary
Shares (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future, provided that,
with respect to outstanding Awards such adjustments shall result in
substantially equivalent value to the affected Participants; and

 

(D)       To provide that such Award shall be exercisable (within such period of
time as the Committee may specify, for example, but not by way of limitation, in
connection with a Change of Control, the Committee may specify that unexercised,
vested Options or SARs terminate upon consummation of the Change of Control), or
payable or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan and the Non-Employee Stock
Incentive Plan or the applicable Award Agreement.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
ASC Topic 718, the provisions in Section 4(c) hereof shall control to the extent
they are in conflict with the discretionary provisions of this Section 6(j)(x).

 

SECTION 7. Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a) Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan and the Non-Employee Stock Incentive
Plan without the consent of any stockholder, Participant, other holder or
beneficiary of an Award, or other Person (but stockholder approval will be
required to the extent required by applicable law or listing requirements);
provided, however, notwithstanding any other provision of the Plan and the
Non-Employee Stock Incentive Plan or any Award Agreement, without the approval
of the stockholders of the Company no such amendment, alteration, suspension,
discontinuation, or termination shall be made that would (i) increase the total
number of Shares that may be issued under Awards (including ISOs) granted under
the Plan and the Non-Employee Stock Incentive Plan, except as provided in
Sections 4(c) and 6(j)(x) of the Plan and the Non-Employee Stock Incentive Plan,
(ii) increase the class of individuals eligible to receive Awards under the Plan
and the Non-Employee Stock Incentive Plan or (iii) materially increase the
benefits available under the Plan and the Non-Employee Stock Incentive Plan. In
addition, except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) and
except as provided in Section 6(j)(x) of this Plan, the terms of outstanding
Awards may not be amended to reduce the exercise price of outstanding Options or
SARs or cancel outstanding Options or SARs in exchange for cash, other Awards or
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs without stockholder approval. Notwithstanding the
foregoing, without the consent of an affected Participant, no Board or Committee
action pursuant to this Section 7(a) may materially or adversely affect the
rights of such Participant under any previously granted and outstanding Award.

 

(b) Amendments to Awards. Subject to Section 7(a) hereof and any express
restrictions in the Plan and the Non-Employee Stock Incentive Plan concerning
the acceleration of the vesting of Awards, the Committee may accelerate or waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided that, subject to Section 7(c) below, no change in
any Award shall materially adversely affect the rights of a Participant under
the Award without the consent of such Participant. Notwithstanding the
foregoing, and subject to Section 7(c) below, unless otherwise determined by the
Committee, no acceleration of the terms of payment of any Award that provides
for a deferral of compensation under the Non-Qualified Deferred Compensation
Rules shall be authorized if such acceleration would subject a Participant to
additional taxes under the Non-Qualified Deferred Compensation Rules.

 



11

 

 

(c) Amendments to Preserve or Achieve Tax Treatment and Comply with Law.
Notwithstanding Section 7(b) hereof, the Board or the Committee may amend or
alter any terms of any outstanding Award as it deems advisable in order to
preserve or achieve its intended tax treatment or to comply with applicable law,
provided that such amendments or alterations shall result in substantially
equivalent value to the affected Participants.

 

(d) Substantially Equivalent Value. With respect to amendments, alterations, or
adjustments of any Award, “substantially equivalent value” may be determined
without consideration of any tax consequences of the amendment, alteration, or
adjustment.

 

SECTION 8. General Provisions.

 

(a) No rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.

 

(b) Tax Matters.

 

(i)       The Company or any Subsidiary are, to the extent permitted by
applicable law, authorized to withhold from any Award, from any payment of cash
due or issuance or transfer of Shares made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
or other property) equal to any applicable taxes for which the Company or
Subsidiary is or may be held liable (or which the Company or Subsidiary, as
applicable, reasonably believes it is or may be held liable) in respect of the
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under the Award and to take such other action as may be necessary in
the opinion of the Company or Subsidiary to satisfy all of its obligations for
the payment of such taxes. In addition, the Committee may provide, in an Award
Agreement, that the Participant may direct the Company to satisfy such
Participant’s tax withholding obligations through the withholding of Shares
otherwise to be acquired upon the exercise or payment of such Award; provided,
that, in such case, the number of Shares that shall be so withheld shall be
limited to the number of Shares having an aggregate Fair Market Value on the
date of withholding equal to the aggregate amount of such tax withholding
obligations determined based on an amount that is up to the applicable maximum
statutory tax withholding requirements; provided, that the exercise of such
discretion by the Committee would not cause an Award otherwise classified as an
equity award under ASC Topic 718 to be classified as a liability award under ASC
Topic 718.

 

(ii)       To the extent permitted by applicable law, the Committee may upon
grant of an Award specify that a U.K. Participant will be required as a
condition of exercise or vesting at or before the time of exercise or vesting of
the Award to enter into an agreement with the Company or any of its Affiliates,
as applicable, to allow the Company or any of its Affiliates, as applicable, to
recover any applicable Class 1 (secondary) employer’s National Insurance
contributions liability relating to the exercise or vesting of the Award or to
enter into a joint election with the Company or any of its Affiliates, as
applicable, that such National Insurance contributions liability shall be borne
by the Participant.

 

(iii)       The Committee may upon grant of an Award direct that a Participant
will be required as a condition of exercise or vesting at or before the time of
exercise or vesting of the Award to enter into such tax elections, in such
manner and in such time periods, as the Company or relevant Subsidiary may
reasonably require.

 

(iv)       Notwithstanding any provision of this Plan, each Participant is
solely responsible and liable for the satisfaction of all taxes and penalties of
any kind and with respect to any tax jurisdiction that may be imposed on or for
the account of such Participant in connection with the Plan.

 

(c) No Right to Employment or Retention. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or under any other service contract with the Company
or any Subsidiary, or to remain on the Board. Further, the Company or a
Subsidiary may at any time dismiss a Participant from employment or terminate
any contractual agreement or relationship with any Consultant, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, in any Award Agreement or any other agreement or contract between the
Company or a Subsidiary and the affected Participant. If a Participant’s
employer ceases to be a Subsidiary, such Participant’s Award or Awards shall
continue in full force and effect as if the Participant’s employer were still a
Subsidiary, unless and until the Committee, within its discretion, adjusts the
Participant’s Award or Awards in any of the manners described in
Section 6(j)(x)(A) through (D) hereof.

 

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
application of the conflicts of law principles thereof.

 

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If such amendment or striking of such
provision adversely affects the value of the Award, the Committee shall cause
appropriate action to be taken to provide the affected Participant with
substantially equivalent value to the Award in question.

 



12

 

 

(f) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant) and, if any provision of this Plan
or any Award Agreement does not comply with the requirements of Rule 16b-3 as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under section 16(b)
of the Exchange Act.

 

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Subsidiary. This Plan shall not constitute an “employee benefit plan” for
purposes of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended.

 

(h) Section 409A. With respect to any Award that is subject to section 409A of
the Code, notwithstanding anything in the Plan or the Award Agreement to the
contrary such Award shall be construed as necessary to comply with the
Non-Qualified Deferred Compensation Rules, including, but not limited to,
(i) compensation under such Award may not be distributed earlier than as
permitted in section 409A(2) of the Code, (2) the time or schedule of payment of
such Award may not be accelerated except as provided in the Treasury regulations
under section 409A, and (3) no compensation under such Award may be deferred at
the Participant’s election or by the Company except as permitted by Code
section 409A. Notwithstanding the preceding sentence or any provision in the
Plan or an Award Agreement to the contrary, in the event that a “specified
employee” (as defined under the Non-Qualified Deferred Compensation Rules)
becomes entitled to a payment under an Award that would be subject to additional
taxes and interest under the Nonqualified Deferred Compensation Rules if the
Participant’s receipt of such payment or benefits is not delayed until the
earlier of (A) the date of the Participant’s death, or (B) the date that is six
months after the Participant’s “separation from service,” as defined under the
Nonqualified Deferred Compensation Rules (such date, the “Section 409A Payment
Date”), then such payment or benefit shall not be provided to the Participant
until the Section 409A Payment Date. Any amounts subject to the preceding
sentence that would otherwise be payable prior to the Section 409A Payment Date
will be aggregated and paid in a lump sum without interest on the Section 409A
Payment Date.

 

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.

 

(j) Headings. Headings are given to the Section and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(k) Undertakings of Certain Subsidiaries. The Subsidiaries who otherwise agree
to the terms of the Plan shall, upon request of the Company, fund the cash
portion of any Award for a Participant who is an Employee or Consultant of such
Subsidiary.

 

(l) Clawback. This Plan is subject to any written clawback policies the Company,
with the approval of the Board, may adopt. Any such policy may subject a
Participant’s rights and benefits under this Plan to reduction, cancellation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy, adopted to conform to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and rules
promulgated thereunder by the SEC, and that the Company determines should apply
to this Plan.

 

(m) Establishment of Sub-Plans. The Committee may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities or tax laws of various jurisdictions. The Committee will
establish such sub-plans by adopting supplements or appendices to the Plan
setting forth (i) such limitations on the Committee’s discretion under the Plan
as it deems necessary or desirable and (ii) such additional terms and conditions
not otherwise inconsistent with the Plan as it deems necessary or desirable. All
such supplements or appendices so established will be deemed to be part of the
Plan, but each supplement or appendix will apply only to Participants within the
affected jurisdiction (as determined by the Committee).

 



13

 

 

SECTION 9. Data Protection.

 

(a)       The Company and the Committee may process certain Personal Data
(whether provided in any documents that the Participant completes in order to
participate in the Plan or sourced from the Participant’s employment with the
Company or any Subsidiaries) about Participants in connection with the Plan. For
the purpose of this Section 9, references to the “Company” shall include any
Subsidiary and/or Company Affiliate that employs the Participant from time to
time). This Section 9 sets out:

 

(i)       the Personal Data that the Company and the Committee will hold; and

 

(ii)       the purposes for which the Company and the Committee will hold and
use that Personal Data.

 

(b)       A Participant shall be required to disclose Personal Data in order to
receive an Award. Disclosure may occur pursuant to an Award Agreement or in
connection with the administrative processes used by the Company in order to
populate the Award Agreement and administer the Award. If a Participant does not
disclose the Personal Data which is required by the Company or the Committee in
order to comply with the Plan, the Company and the Committee may not be able to
grant an Award to the Participant.

 

(c)       The Company and the Committee may collect, use and process Personal
Data about a Participant in order to administer or otherwise give effect to the
Plan including for the following purposes:

 

(i)            to correspond with the Participant and discuss the Plan with the
Participant;

 

(ii)           to carry out the Participant’s obligations arising from any
contracts entered into between the Participant, the Committee and/or the
Company;

 

(iii)          holding, administering and maintaining Participant records,
including, but not limited to, details of the Participant’s Awards;

 

(iv)         to support and assist any third parties with whom the Committee or
the Company may share the Personal Data of Participants to manage and administer
the Plan;

 

(v)          to manage and administer the relationship between the Participant
and the Committee and the Company;

 

(vi)         to comply with legal obligations of the Company and the Committee
and to comply with instructions the Company and the Committee may receive from
any regulatory bodies or tax authorities;

 

(vii)        to provide information to the Company, the Committee, trustees of
any employee benefit trust, registrars, brokers or any administrators of the
Plan; and

 

(viii)       to provide information to bona fide prospective purchasers or
merger partners of the Company (including advisers to such prospective
purchasers or merger partners), or the business in which the Participant works.

 

(d)      The Company and the Committee may, in order to administer or otherwise
give effect to the Plan, from time to time share the Personal Data of
Participants with:

 

(i)           any Company Affiliate or any Subsidiary of the Company that does
not employ the Participant;

 

(ii)           advisers, brokers or registrars engaged by the Company, the
Committee, and any Company Affiliate and/or any Subsidiary of the Company that
does not employ the Participant; and/or

 

(iii)         any third parties that provide services to the Company, the
Committee, and any Company Affiliate and/or any Subsidiary of the Company that
does not employ the Participant.

 

(e)      The Company and the Committee will process the Personal Data of
Participants in order to:

 

(i)            pursue their legitimate interests of administering, or otherwise
giving effect to, the Plan; and/or

 

(ii)          fulfill their respective obligations as necessary for the
performance of a contract with the Participant (or another Person), or in
preparation of entering into a contract with the Participant (or another
Person).

 

(f)       The Committee will not retain any Personal Data of Participants
relating to the Plan. Any Personal Data of Participants relating to the Plan
will be stored by the Company until termination of the Plan.

 

(g)       Where the Company and/or the Committee share with, or transfer to, any
person the Personal Data of Participants and that person is located outside the
European Economic Area, the Company and/or the Committee will ensure that there
are in place adequate safeguards for such information, including, entering into
model contract clauses which have been approved by the European Commission.
Copies of such agreements can be obtained by request from Ian Hornby at the
Company.

 



14

 

 

(h)       The privacy compliance manager for the Company (and contact details)
are: Ian Hornby (email: Ian_Hornby@venatorcorp.com; telephone: +44
(0)1740 608 446.

 

(i)       Participants have a number of rights in respect of the use by the
Company and the Committee of their Personal Data. These include:

 

(i)           the right to object to direct marketing;

 

(ii)          the right (subject to certain exclusions) to receive a copy of
Personal Data held by the Committee and the Company; and

 

(iii)         from 25 May 2018, the following rights:

 

(A)       the right to be forgotten;

 

(B)       the right to restrict the use of his/her Personal Data by the Company
and the Committee;

 

(C)       the right to object to the way his/her Personal Data is used; and

 

(D)       the right to object to profiling and automated decision making.

 

Participants who would like any further information about their rights or how to
exercise them, should contact Ian Hornby.

 

(j)       Participants who are unhappy about the use of Personal Data by the
Company or the Committee may make a complaint to the Information Commissioner.
Further information can be found at https://ico.org.uk.

 

SECTION 10. Effective Date of Plan.

 

This Plan constitutes an amendment and restatement of the Venator Materials 2017
Stock Incentive Plan initially adopted by the Board on August 1, 2017 and
approved by the Company’s shareholders on August 1, 2017 (the “Existing Plan”).
This amended and restated Plan was adopted by the Board on April 28, 2020 and
will become effective on the Restatement Effective Date.

 

This amended and restated Plan shall be submitted for the approval of the
Company’s shareholders within 12 months after the date of the Board’s adoption
of this amended and restated Plan. If this amended and restated Plan is not
approved by the Company’s shareholders, this amended and restated Plan shall not
become effective and the Existing Plan shall continue in full force and effect
in accordance with its terms.

 

SECTION 11. Term of the Plan.

 

No Award shall be granted under this Plan, as amended and restated, prior to the
Restatement Effective Date. If so approved, the Plan will expire on, and no
Award (including any Incentive Stock Option) may be granted pursuant to the Plan
on or after the earliest of (i) April 28, 2030, (ii) the date the Board
terminates the Plan, and (iii) the date Shares are no longer available for
Awards under the Plan. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

 



15

 

 

ANNEX A

VENATOR MATERIALS

2017 STOCK INCENTIVE PLAN

NON-EMPLOYEE STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JUNE 18, 2020)

 

SECTION 1. Purpose of the Non-Employee Stock Incentive Plan.

 

This Annex to the Venator Materials 2017 Stock Incentive Plan (as amended from
time to time) (“Annex A” or the “Non-Employee Stock Incentive Plan”) governs the
grant of Awards to (1) Directors and (2) Consultants.

 

SECTION 2. Definitions.

 

As used in the Non-Employee Stock Incentive Plan, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” shall mean an Option, Restricted Stock Award, Performance Award, Phantom
Share, SAR, Bonus Stock Award, Dividend Equivalent, Substitute Award, or Other
Stock-Based Award.

 

“Award Agreement” shall mean any written or electronic agreement, contract,
instrument, or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant and shall also include any other
written instrument (including any employment, severance, change of control or
similar agreement or arrangement) that establishes any terms, conditions,
restrictions and/or limitations applicable to Awards in addition to those
established by this Non-Employee Stock Incentive Plan and by the Committee’s
exercise of its administrative powers, including any such instrument entered
into prior to or following the Effective Date.

 

“Board” shall mean the Board of Directors of the Company.

 

“Bonus Stock” shall mean Ordinary Shares granted as a bonus pursuant to
Section 6(f) hereof.

 

“Change of Control” shall mean: (a) with respect to an Award that is subject to
section 409A of the Code, the occurrence of any event which constitutes a change
of control under section 409A of the Code, including any regulations promulgated
pursuant thereto; and (b) with respect to any other Award, the occurrence of any
of the following events: (i) the acquisition by any “person,” as such term is
used in sections 13(d) and 14(d) of the Exchange Act, other than the Company, an
Affiliate of the Company or a Company employee benefit plan, of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; or (ii) the consummation of a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which Persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
20% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities in substantially the same proportions as their ownership
immediately prior to such event; or (iii) the sale or disposition by the Company
of all or substantially all the Company’s assets (other than any such sale or
disposition involving solely the Company and one or more Persons that are
“affiliates” of the Company (within the meaning of Rule 12b-2 under the Exchange
Act)); or (iv) a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors; or (v) the
approval by the Board or the stockholders of the Company of a complete or
substantially complete liquidation or dissolution of the Company; or (c) with
respect to all Awards: (i) a court-sanctioned compromise or arrangement between
the Company and its shareholders under section 899 of the U.K. Companies Act
2006, resulting in a change of Control of the Company; (ii) the obtaining by any
Person (or group of Persons acting in concert) of Control of the Company as the
result of making a general offer to (A) acquire all of the issued Ordinary Share
capital of the Company, which is made on a condition that, if it is satisfied,
such acquiring Person or Persons, as applicable, will have Control of the
Company or (B) acquire all of the shares in the Company which are of the same
class as the Ordinary Shares; (iii) any Person (or group of Persons acting in
concert) becoming bound or entitled under Sections 979 to 982 or Sections 983 to
985 of the Companies Act 2006 (or similar law of another jurisdiction) to
acquire shares of the same class as the Ordinary Shares.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 



16

 

 

“Committee” shall mean the Board or any committee of the Board designated, from
time to time, by the Board to act as the Committee under the Non-Employee Stock
Incentive Plan; provided, however, that, unless otherwise determined by the
Board, the Committee shall consist solely of two or more directors, each of whom
shall be a Qualified Member.

 

“Companies Act” shall mean the U.K. Companies Act of 2006, as amended.

 

“Consultant” shall mean any individual who is not an Employee or a Director and
who provides consulting, advisory or other similar services to the Company or a
Subsidiary.

 

“Control” shall have the same meaning as in section 995 of the U.K. Income Tax
Act 2007.

 

“Director” shall mean any member of the Board who is not an Employee.

 

“Dividend Equivalent” shall mean a right, granted under Section 6(g) hereof, to
receive cash, Ordinary Shares, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Ordinary Shares,
or other periodic payments.

 

“Employee” shall mean any employee (whether or not also an officer) of the
Company or a Subsidiary (having, for this purpose, the meaning given to it in
Section 1159 of the Companies Act).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder.

 

“Fair Market Value” shall mean, as of any applicable date, the closing sales
price for a Share on the New York Stock Exchange (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the last preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate, including in accordance with the Non-Qualified Deferred
Compensation Rules. In the event the Ordinary Shares are not publicly traded at
the time a determination of its Fair Market Value is required to be made
hereunder, the determination of Fair Market Value shall be made in good faith by
the Committee, taking into account all factors the Committee deems appropriate,
including without limitation the Non-Qualified Deferred Compensation Rules.

 

“Incentive Stock Option” or “ISO” shall mean an Option intended to qualify as an
“incentive stock option” under section 422 of the Code or any successor
provision thereto.

 

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date, or (B) are elected, or nominated for election,
thereafter to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but “Incumbent
Director” shall not include an individual whose election or nomination is in
connection with (i) an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board or (ii) a plan or agreement to replace a majority of
the then Incumbent Directors.

 

“Non-Employee Stock Incentive Plan” shall mean this Annex A, as amended from
time to time.

 

“Non-Qualified Deferred Compensation Rules” shall mean the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Non-Qualified Stock Option” or “NQO” shall mean an Option granted under
Section 6(a) of the Non-Employee Stock Incentive Plan that is not intended to be
an Incentive Stock Option.

 

“Option” shall mean an option entitling the holder to acquire Shares upon
payment of the exercise price. Only Non-Qualified Stock Options may be granted
under the Non-Employee Stock Incentive Plan.

 

“Other Stock-Based Award” shall mean an Award granted under Section 6(i) of the
Non-Employee Stock Incentive Plan.

 

“Participant” shall mean any Consultant or Director who was granted an Award
under the Non-Employee Stock Incentive Plan that remains outstanding.

 

“Performance Award” shall mean any right granted under Section 6(c) of the
Non-Employee Stock Incentive Plan.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

“Personal Data” shall mean any personal information that could identify a
Participant, including but not limited to, the Participant’s date of birth, home
address, telephone number, e-mail address, National Insurance number (or
equivalent), Awards under the Non-Employee Stock Incentive Plan or awards under
any other employee share scheme operated by the Company.

 

“Phantom Shares” shall mean the right to receive Shares or cash equal to the
Fair Market Value of such Shares, or any combination thereof, as determined by
the Committee, at the end of a specified deferral period (which may or may not
be coterminous with the Restricted Period of the Award), which is granted
pursuant to Section 6(d) of the Non-Employee Stock Incentive Plan.

 



17

 

 

“Plan” shall mean the Venator Materials 2017 Stock Incentive Plan as assumed and
adopted by the Company and amended from time to time.

 

“Qualified Member” shall mean a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and otherwise meets the
requirements under applicable law and the stock exchange on which the Ordinary
Shares are then traded.

 

“Restatement Effective Date” shall mean the date the Plan shall become effective
and shall be coincident with the approval of the Plan at the 2020 Annual General
Meeting of Shareholders scheduled to take place on June 18, 2020.

 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Non-Employee Stock Incentive Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

 

“SAR” shall mean a stock appreciation right granted under Section 6(e) of the
Non-Employee Stock Incentive Plan that entitles the holder to receive the excess
of the Fair Market Value of a Share on the relevant date over the exercise price
of such SAR, with the excess paid in cash and/or in Shares in the discretion of
the Committee, subject to the limitation on cash payments in Section 4(d).

 

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

 

“Shares” or “Ordinary Shares” shall mean the ordinary shares in the capital of
the Company, $0.001 par value per share.

 

“Subsidiary” shall mean, except as where noted otherwise herein, any entity
(whether a corporation, partnership, joint venture, limited liability company or
other entity) in which the Company owns a majority of the voting power of the
entity directly or indirectly, and any other entity in which the Company has an
economic interest that is designated by the Committee as a Subsidiary for
purposes of the Non-Employee Stock Incentive Plan, except in the case of Options
or SARs that are intended to comply with Treasury regulation 1.409A-1(b)(5)(i),
in which case the term Subsidiary shall mean an entity in a chain of entities in
which each entity has a “controlling interest” in another entity in the chain,
starting with the Company.

 

“Substitute Award” shall mean an Award granted pursuant to Section 6(h) of the
Non-Employee Stock Incentive Plan.

 

“U.K. Participant” shall mean a Participant the grant of an Award to whom or the
exercise of an Award by whom is subject to taxation in the United Kingdom.

 

“U.S. Participant” shall mean a Participant the grant of an Award to whom or the
exercise of an Award by whom is subject to taxation in the United States.

 

SECTION 3. Administration.

 

(a) General. The Non-Employee Stock Incentive Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Non-Employee Stock Incentive Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the
Non-Employee Stock Incentive Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Shares to
be covered by, or with respect to which payments, rights, or other matters are
to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) interpret and administer the Non-Employee Stock
Incentive Plan and any instrument or agreement relating to an Award made under
the Non-Employee Stock Incentive Plan; (vii) establish, amend, suspend, or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Non-Employee Stock Incentive Plan;
(viii) amend any Award under the Non-Employee Stock Incentive Plan as provided
in Section 7(b) hereof; and (ix) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Non-Employee Stock Incentive Plan. Unless otherwise expressly provided in
the Non-Employee Stock Incentive Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Non-Employee
Stock Incentive Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company and any of its Affiliates and
Subsidiaries, any Participant, any holder or beneficiary of any Award, any
stockholder and any other Person. The Committee may, subject to any applicable
law, regulatory, securities exchange or other similar restrictions, delegate to
one or more officers of the Company the authority to grant Awards to Consultants
who are not, and whose family members are not, subject to section 16(b) of the
Exchange Act (for this purpose “family members” include the brothers or sisters
(whether by whole or half blood), spouse, ancestors, or lineal descendants of
the Consultant, and any spouse of any of the foregoing). The Committee may
impose such limitations and restrictions, in addition to any required
limitations or restrictions, as the Committee may determine in its sole
discretion. Any Award granted pursuant to such a delegation shall be subject to
all of the provisions of the Non-Employee Stock Incentive Plan concerning such
Award.

 



18

 

 

(b) Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of the
Non-Employee Stock Incentive Plan to the contrary, to comply with applicable
laws in countries other than the United States in which the Company or any of
its Affiliates or Subsidiaries operates or has employees, directors or other
service providers from time to time, or to ensure that the Company complies with
any applicable requirements of foreign securities exchanges, the Committee, in
its sole discretion, shall have the power and authority to: (i) determine which
of the Company’s Affiliates or Subsidiaries shall be covered by the Non-Employee
Stock Incentive Plan; (ii) determine which Eligible Persons outside the United
States are eligible to participate in the Non-Employee Stock Incentive Plan;
(iii) modify the terms and conditions of any Award granted to Eligible Persons
outside the United States to comply with applicable foreign laws or listing
requirements of any foreign exchange; (iv) establish sub-plans and modify
exercise procedures and other terms and procedures, to the extent such actions
may be necessary or advisable (any such sub-plans and/or modifications shall be
attached to the Non-Employee Stock Incentive Plan as appendices), provided,
however, that no such sub-plans and/or modifications shall increase the share
limitations contained in Section 4(a) below without the approval of the
Company’s shareholders (to the extent required by applicable law and listing
requirements); and (v) take any action, before or after an Award is granted,
that it deems advisable to comply with any applicable governmental regulatory
exemptions or approval or listing requirements of any such foreign securities
exchange. For purposes of the Non-Employee Stock Incentive Plan, all references
to foreign laws, rules, regulations or taxes shall be references to the laws,
rules, regulations and taxes of any applicable jurisdiction other than the
United States or a political subdivision thereof.

 

SECTION 4. Shares Available for Awards.

 

(a) Shares Available. Subject to adjustment as provided in Section 4(c) hereof,
the number of Shares that may be issued with respect to Awards (including
pursuant to the exercise of Incentive Stock Options under the Plan) under the
Plan and the Non-Employee Stock Incentive Plan shall be 17,750,000 Ordinary
Shares. To the extent an Award has been or is settled with the delivery of
Shares, such Shares shall not be available for issuance under future Awards
under the Plan and the Non-Employee Stock Incentive Plan. If an Award is
surrendered, exchanged, forfeited, settled in cash or otherwise lapses, expires,
terminates or is canceled without the actual delivery of Shares, including
(i) Shares forfeited with respect to Restricted Stock that are not acquired into
the Company’s treasury shares or are cancelled, (ii) Shares repurchased by the
Company in accordance with Section 6(b) of the Plan and the Non-Employee Stock
Incentive Plan at the same price paid by the Participant; or (iii) the number of
Shares withheld or surrendered in payment of any exercise or purchase price of
an Award or taxes relating to Awards, then the Shares covered by such Award, to
the extent of such surrender, exchange, forfeiture, expiration, lapse,
termination, cancellation or payment in cash, shall again be Shares that may be
issued with respect to Awards granted under the Plan and the Non-Employee Stock
Incentive Plan.

 

(b) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may, to the extent permitted by the laws of England and Wales, consist
in whole or in part of authorized and unissued Shares, or shares held by a trust
or affiliated entity specifically set up to warehouse available Shares.

 

(c) Anti-dilution Adjustments. With respect to any “equity restructuring” event
(such as a stock dividend, stock split, reverse stock split or similar event
with respect to Shares) that could result in an additional compensation expense
to the Company pursuant to the provisions of the Financial Accounting Standards
Board, Accounting Standards Codification, Topic 718—Stock Compensation, as the
same may be amended or superseded from time to time (“ASC Topic 718”), if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Shares (or other
securities or property) covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event. With respect to any
other similar event that would not result in an ASC Topic 718 accounting charge
if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate with respect to such other event.
In the event the Committee makes any adjustment pursuant to the foregoing
provisions of this Section 4(c), the Committee shall make a corresponding and
proportionate adjustment to the maximum number and the type of Shares (or other
securities or property) with respect to which Awards may be granted under the
Plan and the Non-Employee Stock Incentive Plan after such event as provided in
Section 4(a) and the individual participant annual grant limits with respect to
Awards (other than dollar-denominated Awards) as provided in Section 4(d)
hereof. Any such adjustments pursuant to this Section 4(c) shall be evidenced by
written addendums to the Non-Employee Stock Incentive Plan and Award Agreements
prepared by the Company.

 



19

 

 

(d) Individual Participant Limits; Non-Employee Director Limits. Subject to
adjustment as provided in Section 4(c), Awards under the Non-Employee Stock
Incentive Plan shall be subject to the limits set forth in Section 4(d) of the
Plan. In addition, notwithstanding any provision to the contrary in the Plan or
the Non-Employee Stock Incentive Plan, the sum of any cash compensation, or
other compensation, and the value (determined as of the grant date in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 718, or any successor thereto) of Awards granted to an Eligible Person as
compensation for services as a non-employee Director during any calendar year of
the Company may not exceed $750,000 (increased to $1,000,000 in the calendar
year of a non-employee Director’s initial service as a non-employee Director),
as measured based on U.S. dollar-denominated values and where necessary
converted into any other currency in which a non-employee Director is
remunerated at the prevailing exchange rate on the applicable grant date (in the
case of equity compensation) or payment date (in the case of cash compensation).
The Committee may make exceptions to this limit for individual non-employee
Directors in extraordinary circumstances, as the Committee may determine in its
discretion.

 

SECTION 5. Eligibility.

 

Any Consultant or Director shall be eligible to be designated a Participant by
the Committee. Awards may also be granted under an Annex or sub-plan to the
Non-Employee Stock Incentive Plan.

 

SECTION 6. Awards.

 

(a) Options. Subject to the provisions of the Non-Employee Stock Incentive Plan,
the Committee shall have the authority to determine Consultants and Directors to
whom Options shall be granted, the number of Shares to be covered by each
Option, the exercise price therefor and the conditions and limitations
applicable to the exercise of the Option, including the applicable Restricted
Period and/or performance objectives, if any, and the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Non-Employee
Stock Incentive Plan.

 

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee at the time the Option is granted;
provided, however, that except with respect to a Substitute Award, the exercise
price shall not be less than the Fair Market Value per Share on the effective
date of such grant, and provided, further, however, that the exercise price of
any Option, including a Substitute Award, shall not be lower than the par value
per Share on the effective date of such grant.

 

(ii) Time and Method of Exercise. The Committee shall determine and provide in
the Award Agreement the time or times at which an Option may be exercised in
whole or in part, and the method or methods by which, and the form or forms
(which may include, without limitation, cash, check acceptable to the Company,
Shares already-owned by the Participant, a “cashless-broker” exercise (through
procedures approved by the Company), other securities or other property, a note
(to the extent permitted by applicable law), a withholding or “netting” of
Shares from the Option if it is not an Incentive Stock Option, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which payment of the exercise price with respect
thereto may be made or deemed to have been made. An Option may not be exercised
on or after the earliest of the following to take place:

 

(A)       the date falling 10 years following grant;

 

(B)       the expiry of the period of six months following a Change of Control
falling within paragraphs c(i) or (ii) of its definition; and

 

(C)       the expiry of the period during which any Person (or groups of Persons
acting in concert) is bound or entitled under Sections 979 to 982 or
Sections 983 to 985 of the Companies Act 2006 (or similar law of another
jurisdiction) to acquire shares of the same class as the Ordinary Shares.

 

(iii) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries, whether voluntary or involuntary (and including without limitation
termination on account of death, disability, or retirement), all such
Participant’s Options as to which the Restricted Period has not elapsed as of
the date of termination shall be forfeited, and all such Participant’s Options
as to which the Restricted Period has elapsed as of the date of termination
shall remain exercisable for the period of time set forth in the Award
Agreement, after which time any such Options which remain unexercised shall be
forfeited. However, the Committee may, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to a Participant’s Options.

 

(b) Restricted Stock. The Committee shall have the authority to grant Awards of
Restricted Stock to Consultants and Directors upon such terms and conditions as
the Committee may determine, including any provision that is required by
Section 6(j)(vi) of this Non-Employee Stock Incentive Plan.

 

(i) Terms and Conditions. Each Restricted Stock Award shall be subject to the
fulfillment during the Restricted Period of such conditions, including
performance objectives, if any, as the Committee may specify at the date of
grant, which conditions may lapse separately or in combination at such times,
under such circumstances, in such installments or otherwise, as the Committee
may determine. During the Restricted Period, the Participant shall have such
rights of ownership in or with respect to the Restricted Stock as set forth in
the Award Agreement, subject to Section 6(b)(ii) below concerning dividends.

 



20

 

 

(ii) Dividends. Unless otherwise specified in the applicable Award Agreement,
dividends and distributions made with respect to a share of Restricted Stock
shall be held by the Company in a bookkeeping account for the Participant
(credited either as cash (without interest) or as Phantom Shares). Dividends and
distributions with respect to an award subject to vesting or forfeiture
restrictions shall be subject to the same vesting and forfeiture restrictions as
the share of Restricted Stock with respect to which such dividends and
distributions are made.

 

(iii) Registration. Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Non-Employee Stock Incentive Plan, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

 

(iv) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during an applicable Restricted Period, all Restricted Stock
subject to such Restricted Period shall (at the direction of the Company) be
transferred by the Participant to the Company (in the case only where no price
was paid by the Participant for such Restricted Stock) or to a person nominated
by the Company at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in the applicable Award Agreement. Notwithstanding the foregoing, the Committee
may, when it finds that a waiver would be in the best interests of the Company,
waive in whole or in part any or all remaining forfeiture and other restrictions
with respect to such Participant’s Restricted Stock.

 

(v) Transfer Restrictions. During the Restricted Period, Restricted Stock will
be subject to such limitations on transfer as necessary to comply with
section 83 of the Code if section 83 is applicable to such award and the
Participant is a U.S. Participant.

 

(c) Performance Awards. The Committee shall have the authority to determine the
Consultants and Directors who shall receive a Performance Award, pursuant to
which the right of such individual to receive a grant, or to exercise or receive
settlement, of any Award available under this Non-Employee Stock Incentive Plan,
and the timing thereof, may be subject to performance objectives as specified by
the Committee. In addition, a Performance Award may be denominated as a cash
amount at the time of grant and confer on the Participant the right to receive
payment upon the achievement of such performance objectives during such
Restricted Periods as the Committee shall establish with respect to the Award.

 

(i) Terms and Conditions. Subject to the terms of the Non-Employee Stock
Incentive Plan (including, without limitation, Section 6(j)(vi) of the
Non-Employee Stock Incentive Plan) and any applicable Award Agreement, the
Committee shall determine the performance objectives to be achieved during the
applicable Restricted Period, the length of the Restricted Period, the number of
Shares or the amount of cash subject to any Performance Award and the amount of
any payment to be made upon achievement of the performance objectives applicable
to any Performance Award.

 

(ii) Payment of Performance Awards. Performance Awards are earned as of the date
the Committee determines the applicable performance objectives have been
satisfied. Performance Awards may be paid (in cash and/or in Shares, in the sole
discretion of the Committee) in a lump sum or in installments promptly as of or
following the date the Committee determines the applicable performance
objectives have been satisfied, in accordance with procedures established by the
Committee with respect to such Award. The Committee may exercise its discretion
to reduce or increase the amounts payable under any Performance Awards.

 

(iii) Forfeiture. Unless otherwise specified in the applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during the applicable Restricted Period, whether voluntary or
involuntary (and including without limitation termination on account of death,
disability, or retirement), all Performance Awards shall be forfeited by the
Participant. However, the Committee may, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to such Participant’s Performance Award.

 

(d) Phantom Shares. The Committee shall have the authority to grant Awards of
Phantom Shares to Consultants and Directors upon such terms and conditions as
the Committee may determine, including any provision that is required by
Section 6(j)(vi) of this Non-Employee Stock Incentive Plan.

 

(i) Terms and Conditions. Each Phantom Share Award shall constitute an agreement
by the Company to issue a specified number of Shares or pay an amount of cash
equal to the Fair Market Value of a specified number of Shares, or a combination
thereof, to the Participant in the future, subject to the fulfillment during the
Restricted Period of such conditions, including performance objectives, if any,
as the Committee may specify at the date of grant. The Participant shall not
have any rights of ownership in or with respect to the Phantom Shares. Phantom
Shares shall be earned upon the lapse of the Restricted Period and shall be
settled upon expiration of a specified deferral period (which may or may not be
coterminous with the Restricted Period). The Committee shall cause the
corresponding number of Shares to be issued or transferred, or shall cause the
corresponding amount to be paid promptly thereafter. The Company may also grant
Phantom Share Awards in the form of “restricted stock unit” awards.

 



21

 

 

(ii) Dividend Equivalents. Unless otherwise specified in the applicable Award
Agreement, with respect to a Phantom Share, the economic equivalent of all
dividends and other distributions paid on a Share during the Restricted Period
shall be credited by the Company in a cash bookkeeping account (without
interest) or in additional Phantom Shares. Dividend equivalents with respect to
a Phantom Share award subject to vesting and forfeiture restrictions shall be
subject to the same vesting and forfeiture restrictions as the related Phantom
Share.

 

(iii) Forfeiture. Unless otherwise provided in an applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries during the applicable Restricted Period, all Phantom Shares subject
to such Restricted Period shall be forfeited by the Participant. Notwithstanding
the foregoing, the Committee may, when it finds that a waiver would be in the
best interests of the Company, waive in whole or in part any or all remaining
forfeiture and other restrictions with respect to such Participant’s Phantom
Shares.

 

(e) SARs. The Committee shall have the authority to determine the Consultants
and Directors to whom SARs shall be granted, the number of SARs to be granted,
the exercise price and the conditions and limitations applicable to the exercise
of the SAR, including the applicable Restricted Period and/or performance
objectives, if any, and the following terms and conditions and such additional
terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Non-Employee Stock Incentive Plan
(including Section 6(j)(vi) of the Non-Employee Stock Incentive Plan). SARs may
be granted in tandem with or separately from an Option.

 

(i) Exercise Price. The exercise price per SAR shall be determined by the
Committee at the time the SAR is granted, but, except with respect to a
Substitute Award, shall not be less than the Fair Market Value per Share on the
effective date of such grant.

 

(ii) Time of Exercise. The Committee shall determine and provide in the Award
Agreement the time or times at which an SAR may be exercised in whole or in
part. The maximum term for an SAR shall be 10 years.

 

(iii) Method of Payment. Unless provided in the Award Agreement, the Committee
shall determine, in its discretion, whether the SAR shall be paid in cash,
shares of Ordinary Shares or a combination thereof.

 

(iv) Forfeiture. Unless otherwise provided in an applicable Award Agreement,
upon a Participant’s termination of service with the Company and its
Subsidiaries, whether voluntary or involuntary (and including without limitation
termination on account of death, disability, or retirement), all such
Participant’s SARs as to which the Restricted Period has not elapsed as of the
date of termination shall be forfeited, and all such Participant’s SARs as to
which the Restricted Period has elapsed as of the date of termination shall
remain exercisable for the period of time set forth in the Award Agreement,
after which time any such SARs which remain unexercised shall be forfeited.
However, the Committee may, when it finds that a waiver would be in the best
interests of the Company, waive in whole or in part any or all remaining
restrictions with respect to a Participant’s SARs.

 

(f) Bonus Stock. The Committee is authorized to grant Ordinary Shares as a
bonus, or to grant Ordinary Shares or other Awards in lieu of obligations to pay
cash or deliver other property under this Non-Employee Stock Incentive Plan or
under other plans or compensatory arrangements, provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Bonus Stock or other Awards are exempt from
liability under section 16(b) of the Exchange Act. Bonus Stock or other Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Committee, including Section 6(j)(vi) of the Non-Employee Stock Incentive
Plan. In the case of any grant of Ordinary Shares to an officer of the Company
or any of its Subsidiaries in lieu of salary or other cash compensation, the
number of shares granted in place of such compensation shall be reasonable, as
determined by the Committee.

 

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Consultants and Directors entitling the Participant to receive
cash, Ordinary Shares, other Awards, or other property equal in value to
dividends paid with respect to a specified number of shares of Ordinary Shares,
or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (but shall not be
granted in respect of Options or Stock Appreciation Rights). The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Ordinary Shares, Awards,
or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.
Notwithstanding the foregoing, Dividend Equivalents with respect to an Award
subject to vesting conditions shall only be paid to the Participant to the
extent that the vesting conditions are subsequently satisfied.

 



22

 

 

(h) Substitute Awards. Awards may be granted under the Non-Employee Stock
Incentive Plan in substitution of similar awards held by individuals who become
Consultants and Directors as a result of a merger, consolidation or acquisition
by the Company or a Subsidiary of another entity or the assets of another
entity. Such Substitute Awards, if an Option or SAR, may have an exercise price
less than the Fair Market Value of a Share on the date of such substitution, to
the extent necessary to preserve the value of the award, and will become
exercisable upon the lapse of the Restricted Period. Such Substitute Awards, if
Restricted Stock or Phantom Shares, shall be earned by the Participant, and
promptly issued, transferred, or paid, upon the lapse of the Restricted Period
or other specified deferral period.

 

(i) Other Stock-Based Award. The Committee may also grant to Consultants and
Directors an Other Stock-Based Award, which shall consist of a right which is an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares as is deemed by the Committee to be
consistent with the purposes of the Non-Employee Stock Incentive Plan, which may
include convertible or exchangeable debt securities, other rights convertible or
exchangeable into Ordinary Shares, purchase rights for Ordinary Shares, Awards
with value and payment contingent upon performance of the Company or any other
factors designated by the Committee, and Awards valued by reference to the book
value of Ordinary Shares or the value of securities of or the performance of
specified Subsidiaries of the Company. Subject to the terms of the Non-Employee
Stock Incentive Plan, the Committee shall determine the terms and conditions,
including any vesting terms and/or performance objectives, of any such Other
Stock-Based Award. Cash awards, as an element of or supplemental to any other
Award under this Non-Employee Stock Incentive Plan, may also be granted pursuant
to this Section 6(i).

 

(j) General.

 

(i) Award Agreements. An Award Agreement may be delivered to each Participant to
whom an Award is granted. The terms of the Award Agreement shall be as
determined by the Committee, so long as they are consistent with the
Non-Employee Stock Incentive Plan.

 

(ii) Awards May Be Granted Separately or Together. Subject to Section 7(a)
hereof, Awards may, in the discretion of the Committee, be granted either alone
or in addition to, or in tandem with, or in substitution or exchange for, any
other Award granted under the Non-Employee Stock Incentive Plan or any award
granted under any other plan of the Company or any Subsidiary. Such additional,
tandem and substitute or exchanged Awards may be granted at any time. If an
Award is granted in substitution or exchange for another Award, the Committee
shall require the surrender of such other Award in consideration for the grant
of the new Award.

 

(iii) Limits on Transfer of Awards.

 

(A)       Except as provided in paragraph (C) below, each Award, and each right
under any Award, shall be exercisable only by the Participant during the
Participant’s lifetime, or if permissible under applicable law, by the
Participant’s guardian or legal representative as determined by the Committee.

 

(B)       Except as provided in paragraph (C) below or in a qualified domestic
relations order, no Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant in any manner (whether for value or other consideration) other than
by will or by the laws of descent and distribution, and any such purported
prohibited assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary.

 

(C)       To the extent specifically approved in writing by the Committee, an
Award may be transferred to immediate family members or related family trusts,
limited partnerships or similar family entities on such terms and conditions as
the Committee may establish or approve.

 

(iv) Terms of Awards, Minimum Vesting. The term of each Award shall be for such
period as may be determined by the Committee, provided the term of an Option and
SAR shall be limited as provided in Sections 6(a)(ii) hereof and (iii) and
Section 6(e)(ii) hereof, respectively. The minimum vesting or forfeiture
restriction period with respect to Awards that are Options, SARs or other Awards
for which a Participant pays (or the value or amount payable under the Award is
reduced by) an amount equal to or exceeding the Fair Market Value of the Stock
determined as of the date of grant shall be one year, provided that, the
Committee shall have the authority to provide that such minimum vesting
restrictions may lapse or be waived upon a Change in Control and in the event of
a Participant’s termination of employment or service or death or disability;
provided, that the foregoing one-year minimum vesting or forfeiture restriction
period shall not apply to the grant of any such Awards with respect to an
aggregate number of Shares that does not exceed 5% of the total share pool
specified in Section 4(a)(1) hereof and (b).

 

(v) Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary delivered under the Non-Employee Stock Incentive Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Non-Employee Stock Incentive Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 



23

 

 

(vi) Consideration for Awards. Awards may be granted for no cash consideration
or for such consideration as the Committee determines, including, without
limitation, such minimal cash consideration as may be required by applicable law
or regulation. In the event that the Committee determines that an applicable law
or regulation requires a Participant to provide consideration to the Company in
connection with the grant, vesting or settlement of an Award, the Award
Agreement shall set forth the terms and conditions of such consideration
required of the Participant, which shall not be greater than the par value per
Share underlying the Award. Such consideration shall be paid by the Participant
in cash, or the Company may deduct the applicable amount from other cash
compensation owed to the Participant.

 

(vii) Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Non-Employee Stock Incentive Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company. Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
Shares, other securities, other Awards or other property, withholding of Shares,
cashless exercise with simultaneous sale, or any combination thereof, provided
that the combined value, as determined by the Committee, of all cash and cash
equivalents and the Fair Market Value of any such Shares or other property so
tendered to the Company, as of the date of such tender, is at least equal to the
full amount required to be paid pursuant to the Non-Employee Stock Incentive
Plan or the applicable Award Agreement to the Company.

 

(viii) Performance Criteria. The Committee may establish performance goals
applicable to Awards. Such criteria may include, but are not limited to, one or
more of the following: (A) earnings per share; (B) revenues; (C) cash flow;
(D) cash flow returns; (E) free cash flow; (F) operating cash flow; (G) net cash
flow; (H) working capital; (I) return on net assets; (J) return on assets;
(K) return on investment; (L) return on capital; (M) return on equity;
(N) economic value added; (O) gross margin; (P) contribution margin;
(Q) operating margin; (R) net income; (S) pretax earnings; (T) pretax earnings
before interest, depreciation and amortization (“EBITDA”); (U) pretax earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (V) operating income; (W) total stockholder return; (X) Share
price; (Y) book value; (Z) enterprise value; (AA) debt reduction; (BB) costs or
expenses; (CC) objective safety measures (including recordable incident rates
and lost time incident rates); (DD) objective environmental measures (including
gas releases); (EE) sales; (FF) market share; (GG) objective productivity
measures; (HH) revenue or earnings per employee; (II) objective measures related
to implementation or completion of significant projects or processes; (JJ)
significant and objective strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; and (KK) significant and objective individual criteria,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long-term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporation transactions. Such goals
(other than stock price and earnings per share) may be expressed in terms of the
Company, a Subsidiary, a parent, department, division, business unit, or
product, as determined by the Committee, and may be absolute, relative to one or
more other companies, or relative to one or more indexes. A performance goal
need not be based upon an increase or positive result under a business criterion
and may, for example, be based upon limiting economic losses or maintaining the
status quo. Which factor or factors to be used with respect to any grant, and
the weight to be accorded thereto if more than one factor is used, shall be
determined by the Committee, in its sole discretion, at the time of grant. The
Committee may, in its sole discretion, (A) appropriately adjust any evaluation
of performance under a performance goal to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle, all as determined in accordance with applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements; and (B) appropriately adjust any evaluation of performance under a
performance goal to exclude any of the following that occurs during the
applicable performance period: (1) asset write-downs, (2) litigation, claims,
judgments or settlements, (3) the effect of changes in tax law or other such
laws or provisions affecting reported results, (4) accruals for reorganization
and restructuring programs, or (5) accruals of any amounts for payment under
this Non-Employee Stock Incentive Plan or any other compensation arrangement
maintained by the Company.

 

(ix) Change of Control. Unless otherwise provided for in an Award Agreement and
subject to Section 6(j)(x) below, upon a Change of Control, all then-outstanding
Awards shall vest in accordance with Section 6(j)(ix)(A) below, except to the
extent that another Award meeting the requirements of Section 6(j)(ix)(B) hereof
(a “Replacement Award”) is provided to the Participant to replace such Award
(the “Replaced Award”).

 

(A) Change of Control Vesting. Upon a Change of Control, a Participant’s
then-outstanding Awards that are not vested and (1) as to which vesting depends
solely on the satisfaction of a service obligation by the Participant to the
Company or any Subsidiary shall become fully vested; or (2) as to which vesting
depends upon the satisfaction of one or more performance objectives shall
immediately vest and all performance objectives shall be calculated based on
either, as determined by the Committee in its sole discretion, (a) actual
performance against the stated performance objectives as of the date of the
Change of Control or (b) deemed target performance pro-rated based on the number
of days elapsed in the applicable performance period until the date of the
Change of Control.

 



24

 

 

(B) Replacement Awards. An Award shall meet the conditions of this
Section 6(j)(ix)(B) (and hence qualify as a Replacement Award) if: (1) it is of
the same type as the Replaced Award (or, it is of a different type than the
Replaced Award, provided that the Committee, as constituted immediately prior to
the Change of Control, finds such type acceptable); (2) it has an intrinsic
value at least equal to the value of the Replaced Award; (3) it relates to
publicly traded equity securities of the Company or its successor in the Change
of Control or another entity that is affiliated with the Company or its
successor following the Change of Control; (4) its terms and conditions comply
with the terms of this Section 6(j)(ix)(B) set forth below; and (5) its other
terms and conditions are not less favorable to the Participant than the terms
and conditions of the Replaced Award (including the provisions that would apply
in the event of a subsequent Change of Control). Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the preceding sentence are satisfied.
The determination of whether the conditions of this Section 6(j)(ix)(B) are
satisfied shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion. Without limiting the generality of
the foregoing, the Committee may determine the value of Awards and Replacement
Awards that are stock options or stock appreciation rights by reference to
either their intrinsic value or their fair value. Upon an involuntary
termination of service of a Participant occurring at any time following the
Change of Control, other than for cause, all Replacement Awards held by the
Participant (a) as to which vesting depends solely on the satisfaction of a
service obligation by the Participant to the Company or any Subsidiary shall
become fully vested; or (b) as to which vesting depends upon the satisfaction of
one or more performance objectives shall immediately vest and all performance
objectives shall be calculated based on either, as determined by the Committee
in its sole discretion, (i) actual performance against the stated performance
objectives as of the date of the Change of Control or (ii) deemed target
performance pro-rated based on the number of days elapsed in the applicable
performance period until the date of the Change of Control.

 

(x) Unusual Transactions or Events. In the event of any distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, reorganization, merger, spin-off, combination, repurchase, or
exchange of Shares or other securities of the Company, or other corporate
transaction or event or any unusual or nonrecurring transactions or events
(including without limitation a Change of Control) affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, and whenever the Committee determines that action is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Non-Employee Stock Incentive
Plan or with respect to any Award under the Non-Employee Stock Incentive Plan,
to facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, may take any one or more of
the following actions (unless the discretion to take such action would cause a
162(m) Award to not qualify as “performance-based compensation” under
section 162(m) of the Code if intended to so qualify):

 

(A)       To provide for either (i) the termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
such transaction or event the Committee determines in good faith that no amount
would have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property of
substantially equivalent value selected by the Committee in its sole discretion;

 

(B)       To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(C)       To make adjustments in the number and type of shares of Ordinary
Shares (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future, provided that,
with respect to outstanding Awards such adjustments shall result in
substantially equivalent value to the affected Participants; and

 

(D)       To provide that such Award shall be exercisable (within such period of
time as the Committee may specify, for example, but not by way of limitation, in
connection with a Change of Control, the Committee may specify that unexercised,
vested Options or SARs terminate upon consummation of the Change of Control), or
payable or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Non-Employee Stock Incentive
Plan or the applicable Award Agreement.

 



25

 

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
ASC Topic 718, the provisions in Section 4(c) hereof shall control to the extent
they are in conflict with the discretionary provisions of this Section 6(j)(x).

 

SECTION 7. Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a) Amendments to the Non-Employee Stock Incentive Plan. The Board or the
Committee may amend, alter, suspend, discontinue, or terminate the Non-Employee
Stock Incentive Plan without the consent of any stockholder, Participant, other
holder or beneficiary of an Award, or other Person (but stockholder approval
will be required to the extent required by applicable law or listing
requirements); provided, however, notwithstanding any other provision of the
Non-Employee Stock Incentive Plan or any Award Agreement, without the approval
of the stockholders of the Company no such amendment, alteration, suspension,
discontinuation, or termination shall be made that would (i) increase the total
number of Shares that may be issued under Awards granted under the Non-Employee
Stock Incentive Plan, except as provided in Sections 4(c) and 6(j)(x) of the
Non-Employee Stock Incentive Plan, (ii) increase the class of individuals
eligible to receive Awards under the Non-Employee Stock Incentive Plan or
(iii) materially increase the benefits available under the Non-Employee Stock
Incentive Plan. In addition, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) and
except as provided in Section 6(j)(x) of this Non-Employee Stock Incentive Plan,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval. Notwithstanding the foregoing, without the consent of an affected
Participant, no Board or Committee action pursuant to this Section 7(a) may
materially or adversely affect the rights of such Participant under any
previously granted and outstanding Award.

 

(b) Amendments to Awards. Subject to Section 7(a) hereof and any express
restrictions in the Non-Employee Stock Incentive Plan concerning the
acceleration of the vesting of Awards, the Committee may accelerate or waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided that, subject to Section 7(c) below, no change in any Award
shall materially adversely affect the rights of a Participant under the Award
without the consent of such Participant. Notwithstanding the foregoing, and
subject to Section 7(c) below, no acceleration of the terms of payment of any
Award that provides for a deferral of compensation under the Non-Qualified
Deferred Compensation Rules shall be authorized if such acceleration would
subject a Participant to additional taxes under the Non-Qualified Deferred
Compensation Rules.

 

(c) Amendments to Preserve or Achieve Tax Treatment and Comply with Law.
Notwithstanding Section 7(b) hereof, the Board or the Committee may amend or
alter any terms of any outstanding Award as it deems advisable in order to
preserve or achieve its intended tax treatment or to comply with applicable law,
provided that such amendments or alterations shall result in substantially
equivalent value to the affected Participants.

 

(d) Substantially Equivalent Value. With respect to amendments, alterations, or
adjustments of any Award, “substantially equivalent value” may be determined
without consideration of any tax consequences of the amendment, alteration, or
adjustment.

 

SECTION 8. General Provisions.

 

(a) No rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.

 

(b) Tax Matters.

 

(i)       To the extent permitted by applicable law, the Committee may upon
grant of an Award specify that a U.K. Participant will be required as a
condition of exercise or vesting at or before the time of exercise or vesting of
the Award to enter into an agreement with the Company or any of its Affiliates,
as applicable, to allow the Company or any of its Affiliates, as applicable, to
recover any applicable Class 1 (secondary) employer’s National Insurance
contributions liability relating to the exercise or vesting of the Award or to
enter into a joint election with the Company or any of its Affiliates, as
applicable, that such National Insurance contributions liability shall be borne
by the Participant.

 

(ii)       The Committee may upon grant of an Award direct that a Participant
will be required as a condition of exercise or vesting at or before the time of
exercise or vesting of the Award to enter into such tax elections, in such
manner and in such time periods, as the Company or relevant Subsidiary may
reasonably require.

 



26

 

 

(iii)       Notwithstanding any provision of the Non-Employee Stock Incentive
Plan, each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties of any kind and with respect to any tax jurisdiction
that may be imposed on or for the account of such Participant in connection with
the Non-Employee Stock Incentive Plan.

 

(c) No Right to Continued Services or Retention. The grant of an Award shall not
be construed as giving a Participant the right to be retained in the service of
the Company or any Subsidiary or under any other service contract with the
Company or any Subsidiary, or to remain on the Board. Further, the Company or a
Subsidiary may at any time dismiss a Participant from service or terminate any
contractual agreement or relationship with any Consultant, free from any
liability or any claim under the Non-Employee Stock Incentive Plan, unless
otherwise expressly provided in the Non-Employee Stock Incentive Plan, in any
Award Agreement or any other agreement or contract between the Company or a
Subsidiary and the affected Participant. If a Participant’s service recipient
ceases to be a Subsidiary, such Participant’s Award or Awards shall continue in
full force and effect as if the Participant’s service recipient were still a
Subsidiary, unless and until the Committee, within its discretion, adjusts the
Participant’s Award or Awards in any of the manners described in
Section 6(j)(x)(A) through (D) hereof.

 

(d) Governing Law. The validity, construction, and effect of the Non-Employee
Stock Incentive Plan and any rules and regulations relating to the Non-Employee
Stock Incentive Plan shall be determined in accordance with the laws of the
State of Delaware and applicable federal law, without application of the
conflicts of law principles thereof.

 

(e) Severability. If any provision of the Non-Employee Stock Incentive Plan or
any Award is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the
Non-Employee Stock Incentive Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Non-Employee Stock Incentive Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Non-Employee
Stock Incentive Plan and any such Award shall remain in full force and effect.
If such amendment or striking of such provision adversely affects the value of
the Award, the Committee shall cause appropriate action to be taken to provide
the affected Participant with substantially equivalent value to the Award in
question.

 

(f) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant) and, if any provision of this
Non-Employee Stock Incentive Plan or any Award Agreement does not comply with
the requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under section 16(b) of the Exchange Act.

 

(g) No Trust or Fund Created. Neither the Non-Employee Stock Incentive Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Subsidiary and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary pursuant to an Award,
such right shall be no greater than the right of any general unsecured creditor
of the Company or any Subsidiary. This Non-Employee Stock Incentive Plan shall
not constitute an “employee benefit plan” for purposes of section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

 

(h) Section 409A. With respect to any Award that is subject to section 409A of
the Code, notwithstanding anything in the Non-Employee Stock Incentive Plan or
the Award Agreement to the contrary such Award shall be construed as necessary
to comply with the Non-Qualified Deferred Compensation Rules, including, but not
limited to, (i) compensation under such Award may not be distributed earlier
than as permitted in section 409A(2) of the Code, (2) the time or schedule of
payment of such Award may not be accelerated except as provided in the Treasury
regulations under section 409A, and (3) no compensation under such Award may be
deferred at the Participant’s election or by the Company except as permitted by
Code section 409A. Notwithstanding the preceding sentence or any provision in
the Non-Employee Stock Incentive Plan or an Award Agreement to the contrary, in
the event that a “specified employee” (as defined under the Non-Qualified
Deferred Compensation Rules) becomes entitled to a payment under an Award that
would be subject to additional taxes and interest under the Nonqualified
Deferred Compensation Rules if the Participant’s receipt of such payment or
benefits is not delayed until the earlier of (A) the date of the Participant’s
death, or (B) the date that is six months after the Participant’s “separation
from service,” as defined under the Nonqualified Deferred Compensation Rules
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to the Participant until the Section 409A Payment Date. Any
amounts subject to the preceding sentence that would otherwise be payable prior
to the Section 409A Payment Date will be aggregated and paid in a lump sum
without interest on the Section 409A Payment Date.

 



27

 

 

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Non-Employee Stock Incentive Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be cancelled, terminated, or
otherwise eliminated.

 

(j) Headings. Headings are given to the Section and subsections of the
Non-Employee Stock Incentive Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Non-Employee Stock Incentive Plan or
any provision thereof.

 

(k) Undertakings of Certain Subsidiaries. The Subsidiaries who otherwise agree
to the terms of the Non-Employee Stock Incentive Plan shall, upon request of the
Company, fund the cash portion of any Award for a Participant who is an Employee
or Consultant of such Subsidiary.

 

(l) Clawback. This Non-Employee Stock Incentive Plan is subject to any written
clawback policies the Company, with the approval of the Board, may adopt. Any
such policy may subject a Participant’s rights and benefits under this
Non-Employee Stock Incentive Plan to reduction, cancellation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy, adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and rules promulgated
thereunder by the SEC, and that the Company determines should apply to this
Non-Employee Stock Incentive Plan.

 

(m) Establishment of Sub-Plans. The Committee may from time to time establish
one or more sub-plans under the Non-Employee Stock Incentive Plan for purposes
of satisfying applicable blue sky, securities or tax laws of various
jurisdictions. The Committee will establish such sub-plans by adopting
supplements or appendices to the Non-Employee Stock Incentive Plan setting forth
(i) such limitations on the Committee’s discretion under the Non-Employee Stock
Incentive Plan as it deems necessary or desirable and (ii) such additional terms
and conditions not otherwise inconsistent with the Non-Employee Stock Incentive
Plan as it deems necessary or desirable. All such supplements or appendices so
established will be deemed to be part of the Non-Employee Stock Incentive Plan,
but each supplement or appendix will apply only to Participants within the
affected jurisdiction (as determined by the Committee).

 

SECTION 9. Data Protection.

 

(a)       The Company and the Committee may process certain Personal Data
(whether provided in any documents that the Participant completes in order to
participate in the Plan and the Non-Employee Stock Incentive Plan or sourced
from the Participant’s employment with the Company or any Subsidiaries) about
Participants in connection with the Plan and the Non-Employee Stock Incentive
Plan. For the purpose of this Section 9, references to the “Company” shall
include any Subsidiary and/or Company Affiliate that employs the Participant
from time to time). This Section 9 sets out:

 

(i)       the Personal Data that the Company and the Committee will hold; and

 

(ii)       the purposes for which the Company and the Committee will hold and
use that Personal Data.

 

(b)      A Participant shall be required to disclose Personal Data in order to
receive an Award. Disclosure may occur pursuant to an Award Agreement or in
connection with the administrative processes used by the Company in order to
populate the Award Agreement and administer the Award. If a Participant does not
disclose the Personal Data which is required by the Company or the Committee in
order to comply with the Plan and the Non-Employee Stock Incentive Plan, the
Company and the Committee may not be able to grant an Award to the Participant.

 

(c)      The Company and the Committee may collect, use and process Personal
Data about a Participant in order to administer or otherwise give effect to the
Plan and the Non-Employee Stock Incentive Plan including for the following
purposes:

 

(i)           to correspond with the Participant and discuss the Plan and the
Non-Employee Stock Incentive Plan with the Participant;

 

(ii)          to carry out the Participant’s obligations arising from any
contracts entered into between the Participant, the Committee and/or the
Company;

 

(iii)         holding, administering and maintaining Participant records,
including, but not limited to, details of the Participant’s Awards;

 

(iv)         to support and assist any third parties with whom the Committee or
the Company may share the Personal Data of Participants to manage and administer
the Plan and the Non-Employee Stock Incentive Plan;

 

(v)          to manage and administer the relationship between the Participant
and the Committee and the Company;

 



28

 

 

(vi)         to comply with legal obligations of the Company and the Committee
and to comply with instructions the Company and the Committee may receive from
any regulatory bodies or tax authorities;

 

(vii)        to provide information to the Company, the Committee, trustees of
any employee benefit trust, registrars, brokers or any administrators of the
Plan and the Non-Employee Stock Incentive Plan; and

 

(viii)       to provide information to bona fide prospective purchasers or
merger partners of the Company (including advisers to such prospective
purchasers or merger partners), or the business in which the Participant works.

 

(d)      The Company and the Committee may, in order to administer or otherwise
give effect to the Plan and the Non-Employee Stock Incentive Plan, from time to
time share the Personal Data of Participants with:

 

(i)           any Company Affiliate or any Subsidiary of the Company that does
not employ the Participant;

 

(ii)          advisers, brokers or registrars engaged by the Company, the
Committee, and any Company Affiliate and/or any Subsidiary of the Company that
does not employ the Participant; and/or

 

(iii)         any third parties that provide services to the Company, the
Committee, and any Company Affiliate and/or any Subsidiary of the Company that
does not employ the Participant.

 

(e)       The Company and the Committee will process the Personal Data of
Participants in order to:

 

(i)           pursue their legitimate interests of administering, or otherwise
giving effect to, the Plan and the Non-Employee Stock Incentive Plan; and/or

 

(ii)          fulfill their respective obligations as necessary for the
performance of a contract with the Participant (or another Person), or in
preparation of entering into a contract with the Participant (or another
Person).

 

(f)       The Committee will not retain any Personal Data of Participants
relating to the Plan and the Non-Employee Stock Incentive Plan. Any Personal
Data of Participants relating to the Plan will be stored by the Company until
termination of the Plan and the Non-Employee Stock Incentive Plan.

 

(g)       Where the Company and/or the Committee share with, or transfer to, any
person the Personal Data of Participants and that person is located outside the
European Economic Area, the Company and/or the Committee will ensure that there
are in place adequate safeguards for such information, including, entering into
model contract clauses which have been approved by the European Commission.
Copies of such agreements can be obtained by request from Ian Hornby at the
Company.

 

(h)      The privacy compliance manager for the Company (and contact details)
are: Ian Hornby (email: Ian_Hornby@venatorcorp.com; telephone: +44
(0)1740 608 446).

 

(i)       Participants have a number of rights in respect of the use by the
Company and the Committee of their Personal Data. These include:

 

(i)           the right to object to direct marketing;

 

(ii)          the right (subject to certain exclusions) to receive a copy of
Personal Data held by the Committee and the Company; and

 

(iii)         from 25 May 2018, the following rights:

 

(A)       the right to be forgotten;

 

(B)       the right to restrict the use of his/her Personal Data by the Company
and the Committee;

 

(C)       the right to object to the way his/her Personal Data is used; and

 

(D)       the right to object to profiling and automated decision making.

 

Participants who would like any further information about their rights or how to
exercise them, should contact Ian Hornby.

 

(j)       Participants who are unhappy about the use of Personal Data by the
Company or the Committee may make a complaint to the Information Commissioner.
Further information can be found at https://ico.org.uk.

 

SECTION 10. Effective Date of Plan.

 

This Non-Employee Stock Incentive Plan constitutes an amendment and restatement
of the Venator Materials 2017 Non-Employee Stock Incentive Plan initially
adopted by the Board on August 1, 2017 and approved by the Company’s
shareholders on August 1, 2017 (the “Existing Non-Employee Stock Incentive
Plan”). This amended and restated Non-Employee Stock Incentive Plan was adopted
by the Board on April 28, 2020 and will become effective on the Restatement
Effective Date.

 



29

 

 

This amended and restated Non-Employee Stock Incentive Plan shall be submitted
for the approval of the Company’s shareholders within 12 months after the date
of the Board’s adoption of this amended and restated Non-Employee Stock
Incentive Plan. If this amended and restated Non-Employee Stock Incentive Plan
is not approved by the Company’s shareholders, this amended and restated
Non-Employee Stock Incentive Plan shall not become effective and the Existing
Non-Employee Stock Incentive Plan shall continue in full force and effect in
accordance with its terms.

 

SECTION 11. Term of the Non-Employee Stock Incentive Plan.

 

No Award shall be granted under this Non-Employee Stock Incentive Plan, as
amended and restated, prior to the Restatement Effective Date. If so approved,
the Non-Employee Stock Incentive Plan will expire on, and no Award (including
any Incentive Stock Option) may be granted pursuant to the Plan on or after the
earliest of (i) April 28, 2030, (ii) the date the Board terminates the
Non-Employee Stock Incentive Plan, and (iii) the date Shares are no longer
available for Awards under the Non-Employee Stock Incentive Plan. However,
unless otherwise expressly provided in the Non-Employee Stock Incentive Plan or
in an applicable Award Agreement, any Award granted prior to such termination,
and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date. In the event the
Plan is terminated, the Non-Employee Stock Incentive Plan shall also terminate.

 



30

 